Case 9:20-bk-11486-DS   Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43   Desc
                        Main Document     Page 1 of 83
          Case 9:20-bk-11486-DS                   Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43                                        Desc
                                                  Main Document     Page 2 of 83



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
 Email Address
 Leslie A Cohen (SBN 93698)
 J'aime K. Williams (SBN 261148)

 LESLIE COHEN LAW PC
 506 Santa Monica Blvd, Ste 200
 Santa Monica, CA 90401
 T: 310-394-5900 F: 310-394-9280
 leslie@lesliecohenlaw.com
 jaime@lesliecohenlaw.com

      Attorney for: Debtor

                                          UNITED STATES BANKRUPTCY COURT
                                  CENTRAL DISTRICT OF CALIFORNIA - NORTHERN DIVISION

 In re:
 Santa Maria Brewing Co, Inc.                                                CASE NO.: 9:20-bk-11486-DS
                                                                             ADVERSARY NO.:
                                                                             CHAPTER: 11
                                                             Debtor(s).



                                                                                   CORPORATE OWNERSHIP STATEMENT
                                                                                      PURSUANT TO FRBP 1007(a)(1)
                                                            Plaintiff(s),              and 7007.1, and LBR 1007-4



                                                                                                           [No hearing]
                                                         Defendant(s).



Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a
debtor in a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying
all its parent corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly
own 10% or more of any class of the corporation’s equity interest, or state that there are no entities to report. This
Corporate Ownership Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary
proceeding. A supplemental statement must promptly be filed upon any change in circumstances that renders this
Corporate Ownership Statement inaccurate.

I, (Printed name of attorney or declarant) Byron Moles                                            , the undersigned in
the above-captioned case, hereby declare under penalty of perjury under the laws of the United States that the following
is true and correct:




             This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                  F 1007-4.CORP.OWNERSHIP.STMT
Case 9:20-bk-11486-DS   Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43   Desc
                        Main Document     Page 3 of 83
Case 9:20-bk-11486-DS   Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43   Desc
                        Main Document     Page 4 of 83



Byron and Karen Moles
PO Box 923
Santa Maria, CA 93456

Gregory Palte
1537 Zircon Ct.,
Santa Maria, CA 93455


U.L. Frank Flores
125 W Fester St.,
Santa Maria, CA 93458


Randy Melcombe
PO Box 1924
Santa Ynez, CA 93460


Lester Neblett III
PO Box 345
Davis, CA 95616


Lance Neblett
3869 Mira Lima Dr.
Santa Maria, CA 93455


Kump Family Trust
480 N Las Flores Dr.
Nipomo, CA 93444


Mark McNutt
977 Diamon Dr.
Santa Maria CA 93455
Case 9:20-bk-11486-DS     Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43   Desc
                          Main Document     Page 5 of 83



Gregory D Rodriguez
4765 S Blosser Rd.,
Santa Maria, CA 93455


Dean Siegrisst Trust
4967 Pleasant Pl.
Santa Maria, CA 93455


David Fortin
11624 Whitehaven St.
Oak Hills, CA 92344


Robert J Strickland
40 Breakneck Rd.
Newcastle, WY 82701


Steven Finn
5889 Aubrey Way
Santa Maria, CA 93455


Richard McCarthy
103 Dizerega Ct., SW
Leesberg VA 20175


Mark Raymond
113 Sugar Hill Ct.
Elizabethtown, KY 42701


Richard Pike
2526 Firestone Ct.,
Santa Maria, CA 93455
Case 9:20-bk-11486-DS      Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43   Desc
                           Main Document     Page 6 of 83



Bryan Fortin
466 Stansbury Dr.
Santa Maria, CA 93455


Daniel Sheridan
1250 Suttermill Ln.
Nipomo, CA 93444


Mason Turner
2405 Kayoming Way
Bakersfield, CA 93306

Brent Wallingford
620 Jacob Ln
Santa Maria, CA 93455


Christine Steiner
201 Five Cities Dr. #102
Pismo Beach, CA 93449


Steve Golis
1560 Alamo Pintado
Solvang, CA 93463


Linda Smith
296 Machado Ave.,
Santa Maria, CA 93455


Jeff Campbell
4000 country Club Dr.
Bakersfield, CA 93306
Case 9:20-bk-11486-DS   Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43   Desc
                        Main Document     Page 7 of 83



Steve Mussack
4988 Chancellor Ln.
Eugene, OR 97402


Joseph Witts
735 Richmind Ct.
Santa Maria, CA 93455

Joseph Bertao
2324 Nightshade Ln.
Santa Maria CA 93455


Rodney Martinez
804 E Lavonne Dr.
Santa Maria, CA 93454


Sean Knoph
7120 Valle Ave
Atascadero, CA 93422


Joel Clay
10000 El Bordo Ave
Atascadero, CA 93422


Don Giessinger
9070 La Paz Ln.
Atascadero 93422


Michael D and Marianne McCormick
2053 A Street
Santa Maria, CA 93455
Case 9:20-bk-11486-DS       Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43   Desc
                            Main Document     Page 8 of 83



Mike and Tammy Payne
4160 Glenview Dr.
Santa Maria, CA 93455


Joseph and Sarah Nemeth
2741 Stephen Pl.
Santa Maria, CA 93455


Charles D and Beth A Hice
845 Primrose
Nipomo, CA 93444


Stephen Siemsen
945 Quail Meadows Ct
Orcutt, CA 93455


Kyle Leverett
1650 N Stratford Ave
Santa Maria, CA 93454


Dionysios Pettas
10 Villa Ct
San Luis Obispo 93401


Trinidad Hernandez
1380 Foxenwood Dr
Orcutt, CA 93455


Kerry McElhiney and Thomas Quino
224 Oleander Ave
Lemoore, CA 93245
Case 9:20-bk-11486-DS     Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43   Desc
                          Main Document     Page 9 of 83



Demetrios Pettas
5000 Hawxhurst Ct.
Antioch, CA 94531


Preston and Sara Vogt
11 Angello Terrace
Grover Beach, CA 93433


Kenneth A Peterson
1586 Paloma Pl.
Arroyo Grande, CA 93420


Clyde and Pauline Hernandez
1108 Rosewood Dr.
Santa Maria, CA 93458


Richard Michael Treinen
5755 Ground Squirrel Hollow
Paso Robles, CA 93446

Daniel Rizzo
14629 255th Ave SE
Issaquah, WA 98027


Jorge Espinoza Jr
2401 N Preisker Ln #18
Santa Maria, CA 93458


Thomas and Debora Agayoff
1941 ironwood Dr.
Santa Maria, CA 93455
Case 9:20-bk-11486-DS      Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43   Desc
                           Main Document    Page 10 of 83



Beau Kramer
5713 Glenview Lane
Santa Maria, CA 93401


George H Wake
3215 Lupine Canyon Road
Avila Beach, CA 93424


Thomas L and Laurie Zuur
3475 Arena Road
Atascadero, CA 93422


Daniel G and Melissa D Sessions
1165 Osage St.
Nipomo, CA 93444


Greg and Wendy Saunders
PO Box 738
Los Alamos, CA 93440


Nicholas A and Gerald E Patterson
2510 Nadine Dr.,
Colorado Springs, CO 80916-2921


Heather Speer and Kali Beard
4521 Windward Way
Paso Robles, CA 93446


Lauro and Shanna Garcia
5403 Fresno Ave
Atascadero, CA 93422
Case 9:20-bk-11486-DS   Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43   Desc
                        Main Document    Page 11 of 83



Clayton and Shannon Gambril
1245 Dawn Road
Nipomo, CA 93444


Randall Dworaczyk
725 Bradley Ct
Santa Maria, CA 93454


Tim E Kreiss
861 Greenacre Dr.
Santa Maria, CA 93455


Rogelio Teniente
532 Monterey Road
Santa Maria, CA 93455


Manuel Ibarra Jr
532 Monterey Road
Santa Maria, CA 93455


Richard Cuello Jr.
2509 Santa Rosa St
Santa Maria, CA 93455


Mark Borjon
3223 Pleiades
Creston, CA 93432


John R Defosse
3810 Mono Pl.
Santa Maria, CA 93455
Case 9:20-bk-11486-DS    Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43   Desc
                         Main Document    Page 12 of 83



Robert Fargo
1134 Ramona Unit A
Grover Beach, CA 93433


The Stump Family Trust
480 Pablo Lane
Nipomo, CA 93444


James Fletcher
PO Box 421
Lockwood, CA 93932


Kenneth Miller
4746 Christenson St.
Brentwood, CA 94513


Christi Rodriguez
105 Oak St. #C
Paso Robles, CA 93446


c/o Chadwick Frandsen
7936 San Luis Avenue
Atascadero, CA 93422


Paul Olivas
2359 Ocean St.,
Oceano, CA 93445


Mark Jordan
727 Koval Lane
Santa Maria, CA 93455
Case 9:20-bk-11486-DS     Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43   Desc
                          Main Document    Page 13 of 83



Dennis | Sue Shaleen
749 Glenhaven Pl.
Nipomo, CA 93444


Kathleen Broemmelsick
5668 Silverado Pl.
Paso Robles, CA 93446


Jeff D Stiarwalt
5668 Silverado Pl.
Paso Robles, CA 93446


John and Denise Nielsen
7525 Santa Ynez Ave
Atascadero, CA 93422


Rudolph D’Souza
506 El Nido Ct
Santa Maria, CA 93455


Karina Lua and Juan Carlos
839 Patti Ln
Santa Maria, CA 93458


Joseph A Leos
499 Jupiter Dr
Nipomo, CA 93444


Lori Kastner
8070 Coromar Ave
Atascadero, CA 93422
Case 9:20-bk-11486-DS     Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43   Desc
                          Main Document    Page 14 of 83



Gregg Michael Norton
1804 Carino Ct
Paso Robles, CA 93466


Bobby L | Barbara A Rollins
922 Player Ln
Paso Robles, CA 93446


Robert and Patricia O’Connell
150 Siler Ln
Santa Maria, CA 93455


Jeffrey D Brown
3735 Los Padres Rd
Santa Maria, CA 93455


John M and Katherine Benedetti
1627 Alison Ave
Santa Maria, CA 93458


Omeed Farokhiazar
1643 Shepherd Dr
Paso Robles, CA 93446

Grand and Elaina Ealy
2667 Lexington Ave
Santa Maria, CA 93458


Mike Siegrist
110 England Dr.
Huntland, TN 37345
Case 9:20-bk-11486-DS     Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43   Desc
                          Main Document    Page 15 of 83



James N Wilson
7719 E Chuparosa Cir
Gold Canyon, AZ 85118-7122


James Border
4401 Wasatch Dr
La Canada, CA 91011


Daniel C Sahagun
1644 Ocala Ave
Chula Vista, CA 91911


Anita Sahagun Escalante
402 Victory Ave
Manteca, CA 95336


Jerry L and Janyce A Salazar
247 Portland Dr.
Santa Maria, CA 93458


Eva Patricia Sterzay
152 S Lone Hill Ave
Glendora 91741


Jack W Luepke
2005 Idyllwild Pl
Arroyo Grande, CA 93420


Mark Hongo
301 Tognazzini Ave
Guadalupe, CA 93434
Case 9:20-bk-11486-DS     Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43   Desc
                          Main Document    Page 16 of 83



Janet E Steiniger
775 Post St #306
San Francisco, CA 94109


Corrine Helweh
6201 Los Gatos Rd
Atascadero, CA 93422


The Sheehy Revocable Trust
13128 Hartsook St.
Sherman Oaks, CA 91423


Jackie Seehof
355 Mars Ct.
Nipomo, CA 93444


Mitchell Garcia and Cheryl Burgess
418 Windsor Gate Dr
Fortmill, CT 29708
Case 9:20-bk-11486-DS   Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43   Desc
                        Main Document    Page 17 of 83
               Case 9:20-bk-11486-DS                                          Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43                                                                              Desc
                                                                              Main Document    Page 18 of 83

 Fill in this information to identify the case:

                Santa Maria Brewing Co Inc.
  Debtor name _________________________________________________________________

                                          Central District of California
  United States Bankruptcy Court for the:_______________________ District of ________
                                                                                                                     (State)
                                        9:20-bk-11486-DS
  Case number (If known):              _________________________


                                                                                                                                                                                                         Check if this is an
                                                                                                                                                                                                           amended filing



Official Form 206Sum
Sum m a ry of Asse t s a nd Lia bilit ie s for N on-I ndividua ls                                                                                                                                                     12/15




Pa rt 1 :        Sum m a ry of Asse t s


1. Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                                                      0.00
                                                                                                                                                                                                   $ __________________
           Copy line 88 from Schedule A/B ..........................................................................................................................................

     1b. Total personal property:
                                                                                                                                                                                                    $       820,703.08
           Copy line 91A from Schedule A/B ........................................................................................................................................

     1c. Total of all property:
                                                                                                                                                                                                    $       820,703.08
           Copy line 92 from Schedule A/B ..........................................................................................................................................




Pa rt 2 :        Sum m a ry of Lia bilit ie s




2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                                          4,093,449.58
                                                                                                                                                                                                    $ __________________
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D ................................................

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)


     3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                                                               1,600.00
                                                                                                                                                                                                    $ __________________
           Copy the total claims from Part 1 from line 6a of Schedule E/F .........................................................................................

     3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F .............................................................                                           +$ __________________
                                                                                                                                                                                                        8,330,682.86



4. Total liabilities ...........................................................................................................................................................................       12,425,732.44
                                                                                                                                                                                                    $ __________________
     Lines 2 + 3a + 3b




  Official Form 206Sum                                        Summary of Assets and Liabilities for Non-Individuals                                                                                          page 1
              Case 9:20-bk-11486-DS                    Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43                                  Desc
                                                       Main Document    Page 19 of 83
  Fill in this information to identify the case:

               Santa Maria Brewing Co Inc.
  Debtor name __________________________________________________________________

  United States Bankruptcy Court for the:_______________________________
                                          Central District of California
                                 9:20-bk-11486-DS
  Case number (If known):       _________________________                                                                            Check if this is an
                                                                                                                                        amended filing


Official Form 206A/B
Sche dule A/B: Asse t s — Re a l a nd Pe rsona l Prope r t y                                                                                      12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


Pa rt 1 :     Ca sh a nd c a sh e quiva le nt s

1. Does the debtor have any cash or cash equivalents?

           No. Go to Part 2.
   ✔
            Yes. Fill in the information below.

     All cash or cash equivalents owned or controlled by the debtor                                                               Current value of debtor’s
                                                                                                                                  interest

2. Cash on hand                                                                                                                    2,172.84
                                                                                                                                 $______________________

3. Checking, savings, money market, or financial brokerage accounts (Identify all)

    Name of institution (bank or brokerage firm)                Type of account                Last 4 digits of account number
          Bank of the Sierra
    3.1. _________________________________________________  Checking
                                                           ______________________              8
                                                                                               ____    8
                                                                                                      ____    1
                                                                                                             ____   9
                                                                                                                    ____         $______________________
                                                                                                                                   5.52
          Bank of the Sierra
    3.2. _________________________________________________  Checking
                                                           ______________________              8
                                                                                               ____    8
                                                                                                      ____    7
                                                                                                             ____   8
                                                                                                                    ____           13,920.32
                                                                                                                                 $______________________


4. Other cash equivalents (Identify all)
    4.1. _____________________________________________________________________________________________________                   $______________________
    4.2. _____________________________________________________________________________________________________                   $______________________

5. Total of Part 1                                                                                                                 16,098.68
                                                                                                                                 $______________________
   Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.



Pa rt 2 :     De posit s a nd pre pa ym e nt s

6. Does the debtor have any deposits or prepayments?

           No. Go to Part 3.
   ✔
            Yes. Fill in the information below.
                                                                                                                                   Current value of
                                                                                                                                   debtor’s interest
7. Deposits, including security deposits and utility deposits

    Description, including name of holder of deposit
          Security Deposit - 115 and 109 Cuyama
    7.1. ________________________________________________________________________________________________________                 $______________________
                                                                                                                                    2,500.00
         See continuation sheet
    7.2._________________________________________________________________________________________________________                 $_______________________
                                                                                                                                    51,993.30



   Official Form 206A/B                                     Schedule A/B: Assets  Real and Personal Property                                 page 1
            Case 9:20-bk-11486-DS                         Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43 Desc
Debtor           Santa Maria Brewing Co Inc.              Main Document
                _______________________________________________________    Page 20Case
                                                                                   of 83                 9:20-bk-11486-DS
                                                                                       number (if known)_____________________________________
                Name




8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
    Description, including name of holder of prepayment

    8.1.___________________________________________________________________________________________________________                $______________________
    8.2.___________________________________________________________________________________________________________                $_______________________

9. Total of Part 2.
                                                                                                                                    54,493.30
                                                                                                                                  $______________________
   Add lines 7 through 8. Copy the total to line 81.



Pa rt 3 :   Ac c ount s re c e iva ble

10. Does the debtor have any accounts receivable?

      No. Go to Part 4.
      Yes. Fill in the information below.
      ✔


                                                                                                                                   Current value of debtor’s
                                                                                                                                   interest
11. Accounts receivable

     11a. 90 days old or less:     6,952.10
                                  ____________________________    300.00
                                                               – ___________________________          = ........                   6,652.10
                                                                                                                                  $______________________
                                    face amount                  doubtful or uncollectible accounts

     11b. Over 90 days old:         57,894.29
                                   ___________________________    57,894.29
                                                               – ___________________________          = ........                   0.00
                                                                                                                                  $______________________
                                    face amount                  doubtful or uncollectible accounts


12. Total of Part 3                                                                                                                 6,652.10
                                                                                                                                  $______________________
     Current value on lines 11a + 11b = line 12. Copy the total to line 82.


Pa rt 4 :   I nve st me nt s

13. Does the debtor own any investments?
      No. Go to Part 5.
      ✔


      Yes. Fill in the information below.
                                                                                                         Valuation method          Current value of debtor’s
                                                                                                         used for current value    interest

14. Mutual funds or publicly traded stocks not included in Part 1
    Name of fund or stock:
    14.1. ________________________________________________________________________________               _____________________    $________________________
    14.2. ________________________________________________________________________________               _____________________    $________________________



15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
    including any interest in an LLC, partnership, or joint venture

    Name of entity:                                                                 % of ownership:
    15.1._______________________________________________________________            ________%            _____________________    $________________________
    15.2._______________________________________________________________            ________%            _____________________    $________________________

16. Government bonds, corporate bonds, and other negotiable and non-negotiable
    instruments not included in Part 1
    Describe:

    16.1.________________________________________________________________________________                ______________________   $_______________________
    16.2.________________________________________________________________________________                ______________________   $_______________________



17. Total of Part 4
                                                                                                                                  $______________________
     Add lines 14 through 16. Copy the total to line 83.



Official Form 206A/B                                           Schedule A/B: Assets  Real and Personal Property                               page 2
             Case 9:20-bk-11486-DS                     Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43 Desc
                   Santa Maria Brewing Co Inc.                                                        9:20-bk-11486-DS
Debtor                                                 Main Document    Page 21Case
                  _______________________________________________________       of 83
                                                                                    number (if known)_____________________________________
                  Name




Pa rt 5 :    I nve nt ory, e x c luding a gric ult ure a sse t s

18. Does the debtor own any inventory (excluding agriculture assets)?
      No. Go to Part 6.
      Yes. Fill in the information below.
      ✔




      General description                               Date of the last         Net book value of        Valuation method used        Current value of
                                                        physical inventory       debtor's interest        for current value            debtor’s interest
                                                                                 (Where available)
19. Raw materials
                                                               11/15/2020                                                                 8,500.00
                                                                                                            Counted daily as part of ordering
  Raw  food and goods for restaurants
   ________________________________________                   ______________                                                            $______________________
                                                              MM / DD / YYYY
                                                                                 $__________________       ______________________

20. Work in progress
    ________________________________________                  ______________                                                          $______________________
                                                              MM / DD / YYYY
                                                                                 $__________________       ______________________

21. Finished goods, including goods held for resale
                                                                                                            software                    36,659.00
  Maintained by computer software                    11/15/2020
                                                    ______________
    ________________________________________                                     $__________________       ______________________     $______________________
                                                              MM / DD / YYYY

22. Other inventory or supplies
                                                               11/15/2020                                                               $35,000
  Empty bottles/cans
   ________________________________________                   ______________                                                          $______________________
                                                              MM / DD / YYYY
                                                                                 $__________________       ______________________


23. Total of Part 5                                                                                                                     80,159.00
                                                                                                                                      $______________________
     Add lines 19 through 22. Copy the total to line 84.

24. Is any of the property listed in Part 5 perishable?
           No
     
     ✔      Yes
25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?

     ✔
            No
           Yes. Book value _______________          Valuation method____________________ Current value______________
26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
     
     ✔      No
           Yes

Pa rt 6 :    Fa rm ing a nd fishing-re la t e d a sse t s (ot he r t ha n t it le d m ot or ve hic le s a nd la nd)

27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
      No. Go to Part 7.
      ✔



      Yes. Fill in the information below.
      General description                                                        Net book value of        Valuation method used        Current value of debtor’s
                                                                                 debtor's interest        for current value            interest
                                                                                 (Where available)
28. Crops—either planted or harvested
    ______________________________________________________________                $________________         ____________________      $______________________

29. Farm animals Examples: Livestock, poultry, farm-raised fish

    ______________________________________________________________                $________________         ____________________      $______________________

30. Farm machinery and equipment (Other than titled motor vehicles)

    ______________________________________________________________                $________________         ____________________      $______________________

31. Farm and fishing supplies, chemicals, and feed

    ______________________________________________________________                $________________         ____________________      $______________________

32. Other farming and fishing-related property not already listed in Part 6

    ______________________________________________________________                $________________         ____________________      $______________________


Official Form 206A/B                                          Schedule A/B: Assets  Real and Personal Property                                    page 3
            Case 9:20-bk-11486-DS                      Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43 Desc
Debtor
                Santa Maria Brewing Co Inc.            Main Document
               _______________________________________________________  Page 22Case
                                                                                of 83                 9:20-bk-11486-DS
                                                                                    number (if known)_____________________________________
               Name




33. Total of Part 6.
                                                                                                                               $______________________
     Add lines 28 through 32. Copy the total to line 85.

34. Is the debtor a member of an agricultural cooperative?

      No
      Yes. Is any of the debtor’s property stored at the cooperative?
        No
        Yes
35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?

      No
      Yes. Book value $_______________ Valuation method ____________________ Current value $________________
36. Is a depreciation schedule available for any of the property listed in Part 6?

      No
      Yes
37. Has any of the property listed in Part 6 been appraised by a professional within the last year?

      No
      Yes

Pa rt 7 :   Offic e furnit ure , fix t ure s, a nd e quipm e nt ; a nd c olle c t ible s

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

      No. Go to Part 8.
      Yes. Fill in the information below.
      ✔




    General description                                                          Net book value of    Valuation method          Current value of debtor’s
                                                                                 debtor's interest    used for current value    interest
                                                                                 (Where available)
39. Office furniture
Restaurant tables, chairs, misc. furniture
                                                                                  $________________    Estimated
                                                                                                      ____________________       1,000.00
                                                                                                                               $______________________
40. Office fixtures
6 build-in desks
                                                                                  $________________    estimated
                                                                                                      ____________________       200.00
                                                                                                                               $______________________
41. Office equipment, including all computer equipment and
    communication systems equipment and software
3 computers, 2 safes, 6 ipad POS (3 working), 22 tvs (1-4 years old)                                   Estimated                 3,200.00
                                                                                  $________________   ____________________     $______________________


42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
   artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
   or baseball card collections; other collections, memorabilia, or collectibles
         Restaurant decor - old signs
    42.1___________________________________________________________               $________________     Estimated
                                                                                                       ____________________      400.00
                                                                                                                               $______________________
    42.2___________________________________________________________               $________________    ____________________    $______________________
    42.3___________________________________________________________               $________________    ____________________    $______________________
43. Total of Part 7.
                                                                                                                                 4,800.00
                                                                                                                               $______________________
    Add lines 39 through 42. Copy the total to line 86.

44. Is a depreciation schedule available for any of the property listed in Part 7?

     
     ✔ No
      Yes
45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
     
     ✔ No
      Yes
Official Form 206A/B                                          Schedule A/B: Assets  Real and Personal Property                             page 4
            Case 9:20-bk-11486-DS                     Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43 Desc
 Debtor
                  Santa Maria Brewing Co Inc.
                                                      Main Document    Page 23Case
                 _______________________________________________________       of 83                 9:20-bk-11486-DS
                                                                                   number (if known)_____________________________________
                 Name




Pa rt 8 : M a c hine ry, e quipme nt , a nd ve hic le s

46. Does the debtor own or lease any machinery, equipment, or vehicles?

      No. Go to Part 9.
     
     ✔
       Yes. Fill in the information below.


    General description                                                    Net book value of     Valuation method used    Current value of
                                                                           debtor's interest     for current value        debtor’s interest
    Include year, make, model, and identification numbers (i.e., VIN,
                                                                           (Where available)
    HIN, or N-number)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

          2003 Dodge 3500 (fully encumbered)                                                                               0.00
    47.1___________________________________________________________         $________________     ____________________   $______________________
          2002 Ford Ranger                                                                                                 2,500.00
    47.2___________________________________________________________         $________________     ____________________   $______________________
          1982 Ford Firetruck                                                                                              2,000.00
    47.3___________________________________________________________         $________________     ____________________   $______________________
          See continuation sheet                                             0.00                                          4,000.00
    47.4___________________________________________________________         $________________     ____________________   $______________________

48. Watercraft, trailers, motors, and related accessories Examples: Boats,
    trailers, motors, floating homes, personal watercraft, and fishing vessels

    48.1__________________________________________________________          $________________     ____________________   $______________________

    48.2__________________________________________________________          $________________     ____________________   $______________________

49. Aircraft and accessories

    49.1__________________________________________________________          $________________     ____________________   $______________________

    49.2__________________________________________________________          $________________     ____________________   $______________________

50. Other machinery, fixtures, and equipment
    (excluding farm machinery and equipment)
    Brewing, Distilling, and kitchen equipment, including 3 forklifts (1
    encumbered)                                                                                   Estimated                650,000.00
    ______________________________________________________________          $________________     ____________________   $______________________


51. Total of Part 8.                                                                                                       658,500.00
                                                                                                                         $______________________
    Add lines 47 through 50. Copy the total to line 87.



52. Is a depreciation schedule available for any of the property listed in Part 8?
     
     ✔     No
          Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
     
     ✔     No
          Yes




 Official Form 206A/B                                       Schedule A/B: Assets  Real and Personal Property                       page 5
              Case   9:20-bk-11486-DS                     Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43 Desc
                Santa Maria Brewing Co Inc.                                                              9:20-bk-11486-DS
 Debtor                                                   Main Document
                  _______________________________________________________  Page 24Case
                                                                                   of 83
                                                                                       number (if known)_____________________________________
                  Name




Pa rt 9 :    Re a l prope rt y

54. Does the debtor own or lease any real property?
        No. Go to Part 10.
        Yes. Fill in the information below.
       ✔



55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

       Description and location of property                   Nature and extent      Net book value of    Valuation method used    Current value of
       Include street address or other description such as    of debtor’s interest   debtor's interest    for current value        debtor’s interest
       Assessor Parcel Number (APN), and type of property     in property            (Where available)
       (for example, acreage, factory, warehouse, apartment
       or office building), if available.
       115 and 109 Cuyama Lane, Nipomo, CA 93444               Lessee
55.1
       (restaurant/tap room)
                                                                                      0.00                                          0.00
                                                                                     $_______________     ____________________     $_____________________
       7935 San Luis Ave, Atascadero, CA 93422                Lessee
55.2
       (restaurant, brewery, distiller)
                                                                                      0.00                                          0.00
                                                                                     $_______________     ____________________     $_____________________
       See continuation sheet
55.3
                                                                                      0.00                                          0.00
                                                                                     $_______________     ____________________     $_____________________


56. Total of Part 9.                                                                                                                0.00
                                                                                                                                   $_____________________
       Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.

57. Is a depreciation schedule available for any of the property listed in Part 9?
       
       ✔    No
           Yes
58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
       
       ✔    No
           Yes

Pa rt 1 0 : I nt a ngible s a nd int e lle c t ua l prope rt y

59. Does the debtor have any interests in intangibles or intellectual property?
        No. Go to Part 11.
        Yes. Fill in the information below.
       ✔



        General description                                                          Net book value of    Valuation method         Current value of
                                                                                     debtor's interest    used for current value   debtor’s interest
                                                                                     (Where available)
60. Patents, copyrights, trademarks, and trade secrets                                                                               Unknown, if any
    Trademarks: logo; 11 beer names
    ______________________________________________________________                   $_________________   ______________________   $____________________

61. Internet domain names and websites
                                                                                                                                     Unknown, if any
    santamariabrewingcompany; smbrew; santamariabrewingco
    ______________________________________________________________                   $_________________   ______________________    $____________________

62. Licenses, franchises, and royalties
       ______________________________________________________________                $_________________   ______________________    $____________________

63. Customer lists, mailing lists, or other compilations
                                                                                                                                     Unknown, if any
    Customer email list
    ______________________________________________________________                   $_________________   ______________________    $____________________

64. Other intangibles, or intellectual property                                                                                      Unknown, if any
    ______________________________________________________________
    social media accounts (facebook, instagram, twitter)                              $________________   _____________________    $____________________
65. Goodwill
       ______________________________________________________________                 $________________   _____________________    $____________________

66. Total of Part 10.                                                                                                                0.00
                                                                                                                                   $____________________
       Add lines 60 through 65. Copy the total to line 89.




 Official Form 206A/B                                            Schedule A/B: Assets  Real and Personal Property                            page 6
            Case 9:20-bk-11486-DS                       Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43 Desc
Debtor            Santa Maria Brewing Co Inc.           Main Document
                 _______________________________________________________ Page 25Case
                                                                                 of 83                 9:20-bk-11486-DS
                                                                                     number (if known)_____________________________________
                 Name




67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
         No
    
    ✔     Yes
68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
    
    ✔     No
         Yes
69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
    
    ✔     No
         Yes

Pa rt 1 1 : All ot he r a sse t s

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.
          No. Go to Part 12.
     ✔
           Yes. Fill in the information below.
                                                                                                                                      Current value of
                                                                                                                                      debtor’s interest
71. Notes receivable
     Description (include name of obligor)

     ______________________________________________________
                                                                     _______________     –   __________________________         =   $_____________________
                                                                     Total face amount       doubtful or uncollectible amount

72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)

     _________________________________________________________________________________
                                                                                                           Tax year ___________      $_____________________
     _________________________________________________________________________________
                                                                                                           Tax year ___________      $_____________________
     _________________________________________________________________________________
                                                                                                           Tax year ___________      $_____________________

73. Interests in insurance policies or annuities
    ______________________________________________________________                                                                   $_______________________

74. Causes of action against third parties (whether or not a lawsuit
    has been filed)
     See continuation sheet
    ______________________________________________________________                                                                   $_Unknown
                                                                                                                                       ________,______________
                                                                                                                                                 if any
    Nature of claim                    ___________________________________

    Amount requested                   $________________

75. Other contingent and unliquidated claims or causes of action of
    every nature, including counterclaims of the debtor and rights to
    set off claims
    ______________________________________________________________                                                                   $_______________________

    Nature of claim                    ___________________________________

    Amount requested                   $________________

76. Trusts, equitable or future interests in property

    ______________________________________________________________                                                                    $_____________________

77. Other property of any kind not already listed Examples: Season tickets,
    country club membership
   ____________________________________________________________                                                                      $_____________________
   ____________________________________________________________                                                                      $_____________________
78. Total of Part 11.
                                                                                                                                       0.00
                                                                                                                                     $_____________________
    Add lines 71 through 77. Copy the total to line 90.

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
    
    ✔     No
         Yes

Official Form 206A/B                                         Schedule A/B: Assets  Real and Personal Property                                   page 7
              Case 9:20-bk-11486-DS                              Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43 Desc
Debtor
                   Santa Maria Brewing Co Inc.
                                                                 Main Document
                  _______________________________________________________         Page 26Case
                                                                                          of 83                 9:20-bk-11486-DS
                                                                                              number (if known)_____________________________________
                  Name




Pa rt 1 2 :     Sum ma ry



In Part 12 copy all of the totals from the earlier parts of the form.


       Type of property                                                                             Current value of                         Current value
                                                                                                    personal property                        of real property
                                                                                                         16,098.68
80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                                 $_______________

                                                                                                         54,493.30
81. Deposits and prepayments. Copy line 9, Part 2.                                                     $_______________

                                                                                                         6,652.10
82. Accounts receivable. Copy line 12, Part 3.                                                         $_______________

                                                                                                         0.00
83. Investments. Copy line 17, Part 4.                                                                 $_______________

                                                                                                         80,159.00
                                                                                                       $_______________
84. Inventory. Copy line 23, Part 5.
                                                                                                         0.00
85. Farming and fishing-related assets. Copy line 33, Part 6.                                          $_______________

86. Office furniture, fixtures, and equipment; and collectibles.                                         4,800.00
                                                                                                       $_______________
     Copy line 43, Part 7.
                                                                                                         658,500.00
87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                          $_______________

                                                                                                                                               0.00
                                                                                                                                             $________________
88. Real property. Copy line 56, Part 9. . .................................................................................. 
                                                                                                         0.00
89. Intangibles and intellectual property. Copy line 66, Part 10.                                      $_______________

                                                                                                         0.00
90. All other assets. Copy line 78, Part 11.                                                      +    $_______________

                                                                                                         820,703.08
                                                                                                       $_______________                        0.00
91. Total. Add lines 80 through 90 for each column. ........................... 91a.                                              +   91b.
                                                                                                                                             $________________




                                                                  785,703.08                                                                                       820,703.08
                                                                                                                                                                 $__________________
92. Total of all property on Schedule A/B. Lines 91a + 91b = 92. ...........................................................................................




Official Form 206A/B                                                     Schedule A/B: Assets  Real and Personal Property                                               page 8
            Case 9:20-bk-11486-DS                 Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43 Desc
                Santa Maria Brewing Co Inc.       Main Document    Page 27 of 83     9:20-bk-11486-DS
 Debtor 1                                                         _                 Case number (if known)
               First Name     Middle Name     Last Name



                                                  Continuation Sheet for Official Form 206 A/B
7) Deposits, including security deposits and utility deposits

Security Deposit - 7930 El Camino                            $4,000.00

Security Deposit - 7935 San Luis Ave                         $14,000.00

Security Deposit - 7625 San Luis Ave                         $3,000.00

Deposit with Santa Barbara Land Co                           $23,693.30
(3696 Skyway)

Security Deposit - 1401 Park St                              $7,300.00
(Status unknown due to receiver
settlement)


47) Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

2017 Dodge Ram Van                                                                                2,000.00

2013 Ford Transit                                                                                 2,000.00


55) Real property

7625 San Luis Ave,                   0.00                                                         0.00
Atascadero, CA
93422 (storage)

Lessee

7930 El Camino,                      0.00                                                         0.00
Atascadero, CA
93422 (storage)

Lessee

823 W. Knudsen Way,                                                                               0.00
 Santa Maria, CA
(storage)

Lessee


74) Causes of action against third parties (whether or not a lawsuit has been filed)

Potential claims                     wrongful litigation       0.00                               Unknown, if any
against Santa
Barbara Land co

See Schedule A/B                     Fraudulent lending        0.00                               Unknown, if any
Part 11, Question
74 Attachment

Potential claims                     breach of contract;       0.00                               Unknown, if any
against Michael                       wrongfully
Early                                withheld stock

Potential claims                     wrongful litigation       0.00                               Unknown, if any




Official Form 206 A/B                                          Schedule A/B: Property
            Case 9:20-bk-11486-DS                 Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43 Desc
                Santa Maria Brewing Co Inc.       Main Document    Page 28 of 83     9:20-bk-11486-DS
 Debtor 1                                                         _                 Case number (if known)
               First Name     Middle Name     Last Name



                                                  Continuation Sheet for Official Form 206 A/B
against Landsberg
Orora




Official Form 206 A/B                                          Schedule A/B: Property
              Case 9:20-bk-11486-DS                              Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43                                             Desc
                                                                 Main Document    Page 29 of 83
  Fill in this information to identify the case:
              Santa Maria Brewing Co Inc.
  Debtor name __________________________________________________________________
                                          _______________________________________
  United States Bankruptcy Court for the: Central District of California
                                 9:20-bk-11486-DS
  Case number (If known):       _________________________                                                                                                Check if this is an
                                                                                                                                                             amended filing
 Official Form 206D
 Sc he dule D: Cre dit ors Who H a ve Cla im s Se c ure d by Prope rt y                                                                                                 12/15
 Be as complete and accurate as possible.

 1. Do any creditors have claims secured by debtor’s property?
        No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.

 Pa rt 1 :      List Cre dit ors Who H a ve Se c ure d Cla im s
                                                                                                                                  Column A                  Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one
    secured claim, list the creditor separately for each claim.                                                                   Amount of claim           Value of collateral
                                                                                                                                  Do not deduct the value   that supports this
2.1 Creditor’s name                                              Describe debtor’s property that is subject to a lien             of collateral.            claim
     Ace Funding

      __________________________________________                                                                                    172,372.22
                                                                                                                                  $__________________          0.00
                                                                                                                                                             $_________________

     Creditor’s mailing address

      90 State St Ste 700
      ________________________________________________________
      Albany, NY 12207
      ________________________________________________________

                                                                  Describe the lien
    Creditor’s email address, if known
                                                                  Judgment
                                                                  _________________________________________________
      _________________________________________
                                                                  Is the creditor an insider or related party?
    Date debt was incurred           __________________           
                                                                  ✔   No
    Last 4 digits of account                                         Yes
    number                   _________________                    Is anyone else liable on this claim?
    Do multiple creditors have an interest in the                    No
    same property?                                                
                                                                  ✔   Yes. Fill out Schedule H: Codebtors (Official Form 206H).
    
    ✔
      No
                                                                  As of the petition filing date, the claim is:
     Yes. Specify each creditor, including this creditor,
                                                                  Check all that apply.
                                                                     Contingent
                                                                     Unliquidated
                                                                  
                                                                  ✔   Disputed
2.2 Creditor’s name                                              Describe debtor’s property that is subject to a lien
     Alpha Capital
                                                                                                                                  $__________________
                                                                                                                                   140,387.75                $_________________
                                                                                                                                                              0.00
      __________________________________________
     Creditor’s mailing address
      735 W Broadway
      ________________________________________________________
      Woodmere, NY 11598
      ________________________________________________________


    Creditor’s email address, if known
      _________________________________________
                                                                  Describe the lien
    Date debt was incurred __________________
    Last 4 digits of account                                      Judgment
                                                                  _________________________________________________
    number                   _________________
                                                                  Is the creditor an insider or related party?
    Do multiple creditors have an interest in the                 
                                                                  ✔   No
    same property?                                                   Yes
    
    ✔ No
                                                                  Is anyone else liable on this claim?
     Yes. Have you already specified the relative                   No
              priority?
                                                                  
                                                                  ✔   Yes. Fill out Schedule H: Codebtors (Official Form 206H).
             No. Specify each creditor, including this
                   creditor, and its relative priority.           As of the petition filing date, the claim is:
                                                                  Check all that apply.
                                                                     Contingent
             Yes. The relative priority of creditors is             Unliquidated
                  specified on lines _____                        
                                                                  ✔   Disputed

 3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional                                     4,093,449.58
                                                                                                                                   $________________
    Page, if any.
   Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                           11
                                                                                                                                                               page 1 of ___
               Case   9:20-bk-11486-DS
                Santa Maria Brewing Co Inc.
                                                                Doc 30 Filed 01/28/21 Entered 01/28/21               18:07:43 Desc
                                                                                                                9:20-bk-11486-DS
  Debtor            _______________________________________________________
                                                                Main Document    Page 30Case number (if known)_____________________________________
                                                                                         of 83
                    Name



                                                                                                                                 Column A                Column B
 Pa rt 1 :      Addit iona l Pa ge                                                                                               Amount of claim         Value of collateral
                                                                                                                                 Do not deduct the value that supports this
                                                                                                                                 of collateral.          claim
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
  previous page.

2.__
  3 Creditor’s name                                              Describe debtor’s property that is subject to a lien
     Biz Fund LLC

     __________________________________________                                                                                   92,412.62
                                                                                                                                 $__________________      0.00
                                                                                                                                                         $_________________
     Creditor’s mailing address

     2371 McDondald Ave
     ________________________________________________________

     Brooklyn, NY 11223
     ________________________________________________________




    Creditor’s email address, if known
     _________________________________________



    Date debt was incurred           __________________          Describe the lien
    Last 4 digits of account                                      Judgment
                                                                  __________________________________________________
    number                   _________________
                                                                 Is the creditor an insider or related party?
    Do multiple creditors have an interest in the                
                                                                 ✔   No
    same property?                                                  Yes
    
    ✔ No

     Yes. Have you already specified the relative               Is anyone else liable on this claim?
               priority?                                            No
              No. Specify each creditor, including this         
                                                                 ✔   Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                 As of the petition filing date, the claim is:
                                                                 Check all that apply.
                                                                    Contingent
              Yes. The relative priority of creditors is           Unliquidated
                   specified on lines _____                      
                                                                 ✔   Disputed


2.__
  4 Creditor’s name                                              Describe debtor’s property that is subject to a lien
     Business Merchants


     __________________________________________                                                                                   132,133.69
                                                                                                                                 $__________________       0.00
                                                                                                                                                         $_________________
     Creditor’s mailing address


      1024 Ave M
     ________________________________________________________

      Brooklyn, NY 10038
     ________________________________________________________




    Creditor’s email address, if known
     _________________________________________

    Date debt was incurred           __________________
                                                                 Describe the lien
    Last 4 digits of account
    number                   _________________                    Judgment
                                                                  __________________________________________________


    Do multiple creditors have an interest in the                Is the creditor an insider or related party?
    same property?                                               
                                                                 ✔   No
    
    ✔ No                                                            Yes

     Yes. Have you already specified the relative               Is anyone else liable on this claim?
               priority?                                            No
              No. Specify each creditor, including this
                                                                 
                                                                 ✔   Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                 As of the petition filing date, the claim is:
                                                                 Check all that apply.
                                                                    Contingent
              Yes. The relative priority of creditors is           Unliquidated
                   specified on lines _____                         Disputed


  Official Form 206D                        Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page ___
                                                                                                                                                                  2 of ___
                                                                                                                                                                        11
               Case   9:20-bk-11486-DS
                Santa Maria Brewing Co Inc.
                                                                Doc 30 Filed 01/28/21 Entered 01/28/21               18:07:43 Desc
                                                                                                                9:20-bk-11486-DS
  Debtor            _______________________________________________________
                                                                Main Document    Page 31Case number (if known)_____________________________________
                                                                                         of 83
                    Name



                                                                                                                                 Column A                Column B
 Pa rt 1 :      Addit iona l Pa ge                                                                                               Amount of claim         Value of collateral
                                                                                                                                 Do not deduct the value that supports this
                                                                                                                                 of collateral.          claim
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
  previous page.

2.__
  5 Creditor’s name                                              Describe debtor’s property that is subject to a lien
     Complete Business Solutions Group Inc.

     __________________________________________                                                                                   202,940.03
                                                                                                                                 $__________________      0.00
                                                                                                                                                         $_________________
     Creditor’s mailing address

     22 N. 3rd Street
     ________________________________________________________

     Philadelphia, PA 19106
     ________________________________________________________




    Creditor’s email address, if known
     _________________________________________



    Date debt was incurred           __________________          Describe the lien
    Last 4 digits of account                                      Judgment
                                                                  __________________________________________________
    number                   _________________
                                                                 Is the creditor an insider or related party?
    Do multiple creditors have an interest in the                
                                                                 ✔   No
    same property?                                                  Yes
    
    ✔ No

     Yes. Have you already specified the relative               Is anyone else liable on this claim?
               priority?                                            No
              No. Specify each creditor, including this         
                                                                 ✔   Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                 As of the petition filing date, the claim is:
                                                                 Check all that apply.
                                                                    Contingent
              Yes. The relative priority of creditors is           Unliquidated
                   specified on lines _____                      
                                                                 ✔   Disputed


2.__
  6 Creditor’s name                                              Describe debtor’s property that is subject to a lien
     Employment Development Department


     __________________________________________                                                                                   183,348.33
                                                                                                                                 $__________________       0.00
                                                                                                                                                         $_________________
     Creditor’s mailing address


      Bankruptcy Group MIC 92E
     ________________________________________________________

      P. O. Box 826880, Sacramento, CA 94280-0001
     ________________________________________________________




    Creditor’s email address, if known
     _________________________________________

    Date debt was incurred           __________________
                                                                 Describe the lien
    Last 4 digits of account
    number                   _________________                    __________________________________________________


    Do multiple creditors have an interest in the                Is the creditor an insider or related party?
    same property?                                               
                                                                 ✔   No
    
    ✔ No                                                            Yes

     Yes. Have you already specified the relative               Is anyone else liable on this claim?
               priority?                                         
                                                                 ✔   No
              No. Specify each creditor, including this
                                                                    Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                 As of the petition filing date, the claim is:
                                                                 Check all that apply.
                                                                    Contingent
              Yes. The relative priority of creditors is           Unliquidated
                   specified on lines _____                         Disputed


  Official Form 206D                        Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page ___
                                                                                                                                                                  3 of ___
                                                                                                                                                                        11
               Case   9:20-bk-11486-DS
                Santa Maria Brewing Co Inc.
                                                                Doc 30 Filed 01/28/21 Entered 01/28/21               18:07:43 Desc
                                                                                                                9:20-bk-11486-DS
  Debtor            _______________________________________________________
                                                                Main Document    Page 32Case number (if known)_____________________________________
                                                                                         of 83
                    Name



                                                                                                                                 Column A                Column B
 Pa rt 1 :      Addit iona l Pa ge                                                                                               Amount of claim         Value of collateral
                                                                                                                                 Do not deduct the value that supports this
                                                                                                                                 of collateral.          claim
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
  previous page.

2.__
  7 Creditor’s name                                              Describe debtor’s property that is subject to a lien
     Internal Revenue Service

     __________________________________________                                                                                   1,382,785.00
                                                                                                                                 $__________________      0.00
                                                                                                                                                         $_________________
     Creditor’s mailing address

     P.O. Box 7346
     ________________________________________________________

     Philadelphia, PA 19101-7346
     ________________________________________________________




    Creditor’s email address, if known
     _________________________________________



    Date debt was incurred           __________________          Describe the lien
    Last 4 digits of account                                      Statutory
                                                                  __________________________________________________
    number                   _________________
                                                                 Is the creditor an insider or related party?
    Do multiple creditors have an interest in the                
                                                                 ✔   No
    same property?                                                  Yes
    
    ✔ No

     Yes. Have you already specified the relative               Is anyone else liable on this claim?
               priority?                                         
                                                                 ✔   No
              No. Specify each creditor, including this            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                 As of the petition filing date, the claim is:
                                                                 Check all that apply.
                                                                    Contingent
              Yes. The relative priority of creditors is           Unliquidated
                   specified on lines _____                         Disputed


2.__
  8 Creditor’s name                                              Describe debtor’s property that is subject to a lien
     Kash Capital


     __________________________________________                                                                                   139,918.75
                                                                                                                                 $__________________       0.00
                                                                                                                                                         $_________________
     Creditor’s mailing address


      475 Northern Blvd
     ________________________________________________________

      Great Neck, NY 11021
     ________________________________________________________




    Creditor’s email address, if known
     _________________________________________

    Date debt was incurred           __________________
                                                                 Describe the lien
    Last 4 digits of account
    number                   _________________                    Judgment
                                                                  __________________________________________________


    Do multiple creditors have an interest in the                Is the creditor an insider or related party?
    same property?                                               
                                                                 ✔   No
    
    ✔ No                                                            Yes

     Yes. Have you already specified the relative               Is anyone else liable on this claim?
               priority?                                            No
              No. Specify each creditor, including this
                                                                 
                                                                 ✔   Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                 As of the petition filing date, the claim is:
                                                                 Check all that apply.
                                                                    Contingent
              Yes. The relative priority of creditors is           Unliquidated
                   specified on lines _____                         Disputed


  Official Form 206D                        Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page ___
                                                                                                                                                                  4 of ___
                                                                                                                                                                        11
               Case   9:20-bk-11486-DS
                Santa Maria Brewing Co Inc.
                                                                Doc 30 Filed 01/28/21 Entered 01/28/21               18:07:43 Desc
                                                                                                                9:20-bk-11486-DS
  Debtor            _______________________________________________________
                                                                Main Document    Page 33Case number (if known)_____________________________________
                                                                                         of 83
                    Name



                                                                                                                                 Column A                Column B
 Pa rt 1 :      Addit iona l Pa ge                                                                                               Amount of claim         Value of collateral
                                                                                                                                 Do not deduct the value that supports this
                                                                                                                                 of collateral.          claim
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
  previous page.

2.__
  9 Creditor’s name                                              Describe debtor’s property that is subject to a lien
     Keg Logistics
                                                                Kegs
     __________________________________________                                                                                   60,038.00
                                                                                                                                 $__________________      0.00
                                                                                                                                                         $_________________
     Creditor’s mailing address

     PO Box 912908
     ________________________________________________________

     Denver, CO 80291
     ________________________________________________________




    Creditor’s email address, if known
     _________________________________________



    Date debt was incurred           __________________          Describe the lien
    Last 4 digits of account
                                                                  __________________________________________________
    number                   _________________
                                                                 Is the creditor an insider or related party?
    Do multiple creditors have an interest in the                
                                                                 ✔   No
    same property?                                                  Yes
    
    ✔ No

     Yes. Have you already specified the relative               Is anyone else liable on this claim?
               priority?                                         
                                                                 ✔   No
              No. Specify each creditor, including this            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                 As of the petition filing date, the claim is:
                                                                 Check all that apply.
                                                                    Contingent
              Yes. The relative priority of creditors is           Unliquidated
                   specified on lines _____                         Disputed


2.__
  10 Creditor’s name                                             Describe debtor’s property that is subject to a lien
      Landsberg Orora Inc.
                                                                 Canning line equipment
     __________________________________________                                                                                   587,312.01
                                                                                                                                 $__________________       175,000.00
                                                                                                                                                         $_________________
     Creditor’s mailing address


      1900 W University Dr Ste 101
     ________________________________________________________

      Tempe, AZ 85281
     ________________________________________________________




    Creditor’s email address, if known
     _________________________________________

    Date debt was incurred           __________________
                                                                 Describe the lien
    Last 4 digits of account
    number                   _________________                    Judgment
                                                                  __________________________________________________


    Do multiple creditors have an interest in the                Is the creditor an insider or related party?
    same property?                                               
                                                                 ✔   No
    
    ✔ No                                                            Yes

     Yes. Have you already specified the relative               Is anyone else liable on this claim?
               priority?                                         
                                                                 ✔   No
              No. Specify each creditor, including this
                                                                    Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                 As of the petition filing date, the claim is:
                                                                 Check all that apply.
                                                                    Contingent
              Yes. The relative priority of creditors is           Unliquidated
                   specified on lines _____                         Disputed


  Official Form 206D                        Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page ___
                                                                                                                                                                  5 of ___
                                                                                                                                                                        11
               Case   9:20-bk-11486-DS
                Santa Maria Brewing Co Inc.
                                                                Doc 30 Filed 01/28/21 Entered 01/28/21               18:07:43 Desc
                                                                                                                9:20-bk-11486-DS
  Debtor            _______________________________________________________
                                                                Main Document    Page 34Case number (if known)_____________________________________
                                                                                         of 83
                    Name



                                                                                                                                 Column A                Column B
 Pa rt 1 :      Addit iona l Pa ge                                                                                               Amount of claim         Value of collateral
                                                                                                                                 Do not deduct the value that supports this
                                                                                                                                 of collateral.          claim
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
  previous page.

2.__
  11 Creditor’s name                                             Describe debtor’s property that is subject to a lien
      Michael & Marrianne McCormick
                                                                UCC-1 - Atascadero Equipment
     __________________________________________                                                                                   500,000.00
                                                                                                                                 $__________________      550,000.00
                                                                                                                                                         $_________________
     Creditor’s mailing address

     2053 A St
     ________________________________________________________

     Santa Maria, CA 93455
     ________________________________________________________




    Creditor’s email address, if known
     _________________________________________



    Date debt was incurred           __________________          Describe the lien
    Last 4 digits of account                                      Agreement you made
                                                                  __________________________________________________
    number                   _________________
                                                                 Is the creditor an insider or related party?
    Do multiple creditors have an interest in the                
                                                                 ✔   No
    same property?                                                  Yes
    
    ✔ No

     Yes. Have you already specified the relative               Is anyone else liable on this claim?
               priority?                                         
                                                                 ✔   No
              No. Specify each creditor, including this            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                 As of the petition filing date, the claim is:
                                                                 Check all that apply.
                                                                    Contingent
              Yes. The relative priority of creditors is           Unliquidated
                   specified on lines _____                         Disputed


2.__
  12 Creditor’s name                                             Describe debtor’s property that is subject to a lien
      Michael & Marrianne McCormick
                                                                 2003 Dodge Truck
     __________________________________________                                                                                   10,000.00
                                                                                                                                 $__________________       10,000.00
                                                                                                                                                         $_________________
     Creditor’s mailing address


      2053 A St
     ________________________________________________________

      Santa Maria, CA 93455
     ________________________________________________________




    Creditor’s email address, if known
     _________________________________________

    Date debt was incurred           __________________
                                                                 Describe the lien
    Last 4 digits of account
    number                   _________________                    Agreement you made
                                                                  __________________________________________________


    Do multiple creditors have an interest in the                Is the creditor an insider or related party?
    same property?                                               
                                                                 ✔   No
    
    ✔ No                                                            Yes

     Yes. Have you already specified the relative               Is anyone else liable on this claim?
               priority?                                         
                                                                 ✔   No
              No. Specify each creditor, including this
                                                                    Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                 As of the petition filing date, the claim is:
                                                                 Check all that apply.
                                                                    Contingent
              Yes. The relative priority of creditors is           Unliquidated
                   specified on lines _____                         Disputed


  Official Form 206D                        Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page ___
                                                                                                                                                                  6 of ___
                                                                                                                                                                        11
               Case   9:20-bk-11486-DS
                Santa Maria Brewing Co Inc.
                                                                Doc 30 Filed 01/28/21 Entered 01/28/21               18:07:43 Desc
                                                                                                                9:20-bk-11486-DS
  Debtor            _______________________________________________________
                                                                Main Document    Page 35Case number (if known)_____________________________________
                                                                                         of 83
                    Name



                                                                                                                                 Column A                Column B
 Pa rt 1 :      Addit iona l Pa ge                                                                                               Amount of claim         Value of collateral
                                                                                                                                 Do not deduct the value that supports this
                                                                                                                                 of collateral.          claim
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
  previous page.

2.__
  13 Creditor’s name                                             Describe debtor’s property that is subject to a lien
      Prospero / Associated Wine Systems
                                                                Fermentation Tanks
     __________________________________________                                                                                   87,000.00
                                                                                                                                 $__________________      0.00
                                                                                                                                                         $_________________
     Creditor’s mailing address

     7787 Bell Rd
     ________________________________________________________

     Windsor, CA 95492
     ________________________________________________________




    Creditor’s email address, if known
     _________________________________________



    Date debt was incurred           __________________          Describe the lien
    Last 4 digits of account                                      Agreement you made
                                                                  __________________________________________________
    number                   _________________
                                                                 Is the creditor an insider or related party?
    Do multiple creditors have an interest in the                
                                                                 ✔   No
    same property?                                                  Yes
    
    ✔ No

     Yes. Have you already specified the relative               Is anyone else liable on this claim?
               priority?                                         
                                                                 ✔   No
              No. Specify each creditor, including this            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                 As of the petition filing date, the claim is:
                                                                 Check all that apply.
                                                                    Contingent
              Yes. The relative priority of creditors is           Unliquidated
                   specified on lines _____                         Disputed


2.__
  14 Creditor’s name                                             Describe debtor’s property that is subject to a lien
      San Luis Obispo County Tax Collector


     __________________________________________                                                                                   4,456.64
                                                                                                                                 $__________________       0.00
                                                                                                                                                         $_________________
     Creditor’s mailing address


      1055 Monterey St, Room D-290
     ________________________________________________________

      San Luis Obispo, CA 93408
     ________________________________________________________




    Creditor’s email address, if known
     _________________________________________

    Date debt was incurred           __________________
                                                                 Describe the lien
    Last 4 digits of account
    number                   _________________                    __________________________________________________


    Do multiple creditors have an interest in the                Is the creditor an insider or related party?
    same property?                                               
                                                                 ✔   No
    
    ✔ No                                                            Yes

     Yes. Have you already specified the relative               Is anyone else liable on this claim?
               priority?                                         
                                                                 ✔   No
              No. Specify each creditor, including this
                                                                    Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                 As of the petition filing date, the claim is:
                                                                 Check all that apply.
                                                                    Contingent
              Yes. The relative priority of creditors is           Unliquidated
                   specified on lines _____                         Disputed


  Official Form 206D                        Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page ___
                                                                                                                                                                  7 of ___
                                                                                                                                                                        11
               Case   9:20-bk-11486-DS
                Santa Maria Brewing Co Inc.
                                                                Doc 30 Filed 01/28/21 Entered 01/28/21               18:07:43 Desc
                                                                                                                9:20-bk-11486-DS
  Debtor            _______________________________________________________
                                                                Main Document    Page 36Case number (if known)_____________________________________
                                                                                         of 83
                    Name



                                                                                                                                 Column A                Column B
 Pa rt 1 :      Addit iona l Pa ge                                                                                               Amount of claim         Value of collateral
                                                                                                                                 Do not deduct the value that supports this
                                                                                                                                 of collateral.          claim
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
  previous page.

2.__
  15 Creditor’s name                                             Describe debtor’s property that is subject to a lien
      Santa Barbara County Tax Collector

     __________________________________________                                                                                   11,865.51
                                                                                                                                 $__________________      0.00
                                                                                                                                                         $_________________
     Creditor’s mailing address

     PO Box 579
     ________________________________________________________

     Santa barbara, CA 93102
     ________________________________________________________




    Creditor’s email address, if known
     _________________________________________



    Date debt was incurred           __________________          Describe the lien
    Last 4 digits of account
                                                                  __________________________________________________
    number                   _________________
                                                                 Is the creditor an insider or related party?
    Do multiple creditors have an interest in the                
                                                                 ✔   No
    same property?                                                  Yes
    
    ✔ No

     Yes. Have you already specified the relative               Is anyone else liable on this claim?
               priority?                                         
                                                                 ✔   No
              No. Specify each creditor, including this            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                 As of the petition filing date, the claim is:
                                                                 Check all that apply.
                                                                    Contingent
              Yes. The relative priority of creditors is           Unliquidated
                   specified on lines _____                         Disputed


2.__
  16 Creditor’s name                                             Describe debtor’s property that is subject to a lien
      Unique Funding


     __________________________________________                                                                                   162,041.58
                                                                                                                                 $__________________       0.00
                                                                                                                                                         $_________________
     Creditor’s mailing address


      2715 Coney Island Ave
     ________________________________________________________

      Brooklyn, NY 11235
     ________________________________________________________




    Creditor’s email address, if known
     _________________________________________

    Date debt was incurred           __________________
                                                                 Describe the lien
    Last 4 digits of account
    number                   _________________                    Judgment
                                                                  __________________________________________________


    Do multiple creditors have an interest in the                Is the creditor an insider or related party?
    same property?                                               
                                                                 ✔   No
    
    ✔ No                                                            Yes

     Yes. Have you already specified the relative               Is anyone else liable on this claim?
               priority?                                            No
              No. Specify each creditor, including this
                                                                 
                                                                 ✔   Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                 As of the petition filing date, the claim is:
                                                                 Check all that apply.
                                                                    Contingent
              Yes. The relative priority of creditors is           Unliquidated
                   specified on lines _____                         Disputed


  Official Form 206D                        Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page ___
                                                                                                                                                                  8 of ___
                                                                                                                                                                        11
               Case   9:20-bk-11486-DS
                Santa Maria Brewing Co Inc.
                                                                 Doc 30 Filed 01/28/21 Entered 01/28/21               18:07:43 Desc
                                                                                                                 9:20-bk-11486-DS
  Debtor            _______________________________________________________
                                                                 Main Document    Page 37Case number (if known)_____________________________________
                                                                                          of 83
                    Name



                                                                                                                                  Column A                Column B
  Pa rt 1 :     Addit iona l Pa ge                                                                                                Amount of claim         Value of collateral
                                                                                                                                  Do not deduct the value that supports this
                                                                                                                                  of collateral.          claim
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
  previous page.

2.__
  17 Creditor’s name                                              Describe debtor’s property that is subject to a lien
      Yellowstone Capital

      __________________________________________                                                                                   224,437.45
                                                                                                                                  $__________________      0.00
                                                                                                                                                          $_________________
     Creditor’s mailing address

      116 Nassau St 8th Floor
      ________________________________________________________

      New York, NY 10038
      ________________________________________________________




     Creditor’s email address, if known
      _________________________________________



     Date debt was incurred          __________________           Describe the lien
     Last 4 digits of account                                      Judgment
                                                                   __________________________________________________
     number                   _________________
                                                                  Is the creditor an insider or related party?
     Do multiple creditors have an interest in the                
                                                                  ✔   No
     same property?                                                  Yes
     
     ✔ No

      Yes. Have you already specified the relative               Is anyone else liable on this claim?
               priority?                                             No
              No. Specify each creditor, including this          
                                                                  ✔   Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                  As of the petition filing date, the claim is:
                                                                  Check all that apply.
                                                                     Contingent
              Yes. The relative priority of creditors is            Unliquidated
                   specified on lines _____                       
                                                                  ✔   Disputed


2.__ Creditor’s name                                              Describe debtor’s property that is subject to a lien



      __________________________________________                                                                                  $__________________     $_________________
     Creditor’s mailing address


      ________________________________________________________

      ________________________________________________________




     Creditor’s email address, if known
      _________________________________________

     Date debt was incurred          __________________
                                                                  Describe the lien
     Last 4 digits of account
     number                   _________________                    __________________________________________________


     Do multiple creditors have an interest in the                Is the creditor an insider or related party?
     same property?                                                  No
      No                                                            Yes

      Yes. Have you already specified the relative               Is anyone else liable on this claim?
               priority?                                             No
              No. Specify each creditor, including this
                                                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                   creditor, and its relative priority.
                                                                  As of the petition filing date, the claim is:
                                                                  Check all that apply.
                                                                     Contingent
              Yes. The relative priority of creditors is            Unliquidated
                   specified on lines _____                          Disputed


  Official Form 206D                        Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page ___
                                                                                                                                                                   9 of ___
                                                                                                                                                                         11
            Case 9:20-bk-11486-DS                    Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43                                          Desc
                                                     Main Document    Page 38 of 83
Debtor
               Santa Maria Brewing Co Inc.
               _______________________________________________________                                                    9:20-bk-11486-DS
                                                                                                  Case number (if known)_____________________________________
               Name



Pa rt 2 :    List Ot he rs t o Be N ot ifie d for a De bt Alre a dy List e d in Pa rt 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection
agencies, assignees of claims listed above, and attorneys for secured creditors.

If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

                                                                                                                On which line in Part 1      Last 4 digits of
         Name and address
                                                                                                                did you enter the            account number
                                                                                                                related creditor?            for this entity
     Alpha Capital Source Inc.
     734 W Broadway
     Woodmere, NY, 11598                                                                                               2
                                                                                                               Line 2. __                    _________________


     Berkovich & Bouskila PLLC
     5 Hanover Sq, Ste 2102
     New York, NJ, 10004                                                                                               8
                                                                                                               Line 2. __                    _________________


     Bizfund LLC
     2373 MCDONALD AVE FL 2ND
     Brooklyn, NY, 11223                                                                                               3
                                                                                                               Line 2. __                    _________________


     Brian Schechter
     2371 McDonald Ave
     Brooklyn, NY, 11223
                                                                                                                       3
                                                                                                               Line 2. __                    _________________


     Business Merchant Funding
     1022 Avenue M
     Brooklyn, NY, 11230                                                                                               4
                                                                                                               Line 2. __                    _________________


     EDD
     PO Box 826880 MIC 92T
     Sacramento, CA, 94280                                                                                             6
                                                                                                               Line 2. __                    _________________


    EDD
    722 Capitol Mall
    Sacramento, CA, 95814                                                                                              6
                                                                                                               Line 2. __                    _________________


    IRS
    P.O. BOX 145595
    Cincinnati, OH, 45250
                                                                                                                       7
                                                                                                               Line 2. __                    _________________


     IRS attn: Mary Garcia
     2384 Professional Pkwy
     Santa Maria, CA, 93455                                                                                            7
                                                                                                               Line 2. __                    _________________


     Joe Lieberman
     815 Central Ave
     Lawrence, NY, 11559                                                                                               1
                                                                                                               Line 2. __                    _________________


     Joe Lieberman
     815 Central Ave
     Lawrence, NY, 11559
                                                                                                                       16
                                                                                                               Line 2. __                    _________________


     Keg Logistics LLC
     9110 E NICHOLS AVE STE 105
     Centennial, CO, 80112                                                                                             9
                                                                                                               Line 2. __                    _________________


     Landsberg Orora
     6600 VALLEY VIEW ST
     Buena Park, CA, 90620                                                                                             10
                                                                                                               Line 2. __                    _________________


     Law Office of Jason Gang
     1245 Hewlett Plaza # 478
     Hewlett, NY, 11557                                                                                                4
                                                                                                               Line 2. __                    _________________




Form 206D                          Official Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                 page ___
                                                                                                                                                      10 of ___
                                                                                                                                                            11
            Case 9:20-bk-11486-DS                    Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43                                          Desc
                                                     Main Document    Page 39 of 83
Debtor
               Santa Maria Brewing Co Inc.
               _______________________________________________________                                                    9:20-bk-11486-DS
                                                                                                  Case number (if known)_____________________________________
               Name



Pa rt 2 :    List Ot he rs t o Be N ot ifie d for a De bt Alre a dy List e d in Pa rt 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection
agencies, assignees of claims listed above, and attorneys for secured creditors.

If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

                                                                                                                On which line in Part 1      Last 4 digits of
         Name and address
                                                                                                                did you enter the            account number
                                                                                                                related creditor?            for this entity
     Ryan Stumphauzer, Esq.
     One Biscayne Tower
     2 South Biscayne Blvd. Ste. 1600                                                                                  5
                                                                                                               Line 2. __                    _________________
     Miami, FL, 33131
     Tara N Pompareli
     30 Wall St 8th Fl
     New York, NY, 10005                                                                                               2
                                                                                                               Line 2. __                    _________________


     Thomas Vance
     Vance Vance & Blair
     991 Lomas Santa Fe Dr Ste C435                                                                                    10
                                                                                                               Line 2. __                    _________________
     Solana Beach, CA, 92075

     Vadim Serebro
     55 Broadway 3rd Fl
     New York, NY, 10006
                                                                                                                       17
                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




                                                                                                               Line 2. __                    _________________




Form 206D                          Official Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                 page ___
                                                                                                                                                      11 of ___
                                                                                                                                                            11
                 Case 9:20-bk-11486-DS                 Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43                                  Desc
   Fill in this information to identify the case:      Main Document    Page 40 of 83

   Debtor
                    Santa Maria Brewing Co Inc.
                    __________________________________________________________________

                                           Central District of California
   United States Bankruptcy Court for the: ________________________________

   Case number       9:20-bk-11486-DS
                     ___________________________________________
    (If known)

                                                                                                                                     Check if this is an
                                                                                                                                        amended filing
  Official Form 206E/F
  Sc he dule E/F: Cre dit ors Who Ha ve U nse c ure d Cla im s                                                                                    12/15
  Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
  unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
  on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
  (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
  the Additional Page of that Part included in this form.

 Pa rt 1 :       List All Cre ditors w ith PRI ORI T Y U nse c ure d Cla im s

 1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
        No. Go to Part 2.
    
    ✔    Yes. Go to line 2.

 2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
    3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                         Total claim                Priority amount
2.1 Priority creditor’s name and mailing address            As of the petition filing date, the claim is: $______________________
                                                                                                           Unknown
    CA Dept of Tax and Fee                                                                                                          $_________________
                                                            Check all that apply.
    Sales Tax and Manufacturing Tax                            Contingent
    PO Box 942879                                              Unliquidated
    sacramento, CA, 94279                                      Disputed

                                                            Basis for the claim:
    Date or dates debt was incurred                          Taxes & Other Government Units
    _________________________________

    Last 4 digits of account                                Is the claim subject to offset?
    number      _______________________                     ✔ No

                                                             Yes
    Specify Code subsection of PRIORITY unsecured
                                8
    claim: 11 U.S.C. § 507(a) (_____)
    Priority creditor’s name and mailing address
2.2 Franchise Tax Board                                     As of the petition filing date, the claim is: $______________________
                                                                                                            1,600.00                $_________________
                                                            Check all that apply.
    Bankruptcy Section, MS: A-340
    P. O. Box 2952                                             Contingent
    Sacramento, CA, 95812-2952                                 Unliquidated
                                                               Disputed

                                                            Basis for the claim:
    Date or dates debt was incurred
                                                             Taxes & Other Government Units
    _________________________________

    Last 4 digits of account
    number      _______________________                     Is the claim subject to offset?
                                                            ✔ No

    Specify Code subsection of PRIORITY unsecured            Yes
    claim: 11 U.S.C. § 507(a) (_____)
                                8
2.3 Priority creditor’s name and mailing address            As of the petition filing date, the claim is: $______________________   $_________________
                                                            Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
    Date or dates debt was incurred
    _________________________________

    Last 4 digits of account
    number      _______________________                     Is the claim subject to offset?
                                                             No
    Specify Code subsection of PRIORITY unsecured            Yes
    claim: 11 U.S.C. § 507(a) (_____)



  Official Form 206E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                               23
                                                                                                                                         page 1 of ___
             Case
              Santa 9:20-bk-11486-DS
                    Maria Brewing Co Inc.            Doc 30 Filed 01/28/21 Entered 01/28/21              18:07:43 Desc
                                                                                                    9:20-bk-11486-DS
  Debtor        _______________________________________________________
                Name                                 Main Document    Page 41Case number (if known)_____________________________________
                                                                              of 83
 Pa rt 2 :   List All Cre ditors w ith NONPRI ORI T Y U nse c ure d Cla ims

 3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
    unsecured claims, fill out and attach the Additional Page of Part 2.
                                                                                                                              Amount of claim
                                                                           As of the petition filing date, the claim is:
3.1 Nonpriority creditor’s name and mailing address                        Check all that apply.
    Allen & Kimbell LLP                                                                                                      15,411.85
                                                                                                                           $________________________________
                                                                              Contingent
    317 E Carrillo St                                                         Unliquidated
                                                                              Disputed
    Santa Barbara, CA, 93101                                                                       Professional Services
                                                                           Basis for the claim:



    Date or dates debt was incurred            ___________________          Is the claim subject to offset?

    Last 4 digits of account number            ___________________         
                                                                           ✔   No
                                                                              Yes

3.2 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:
    AmTrust North America                                                  Check all that apply.                             24,625.79
                                                                                                                           $________________________________
    800 Superior Ave E                                                        Contingent
                                                                              Unliquidated
    Cleveland, OH, 44114                                                      Disputed
                                                                           Basis for the claim:
                                                                                                   Insurance


    Date or dates debt was incurred            ___________________         Is the claim subject to offset?
                                                                           
                                                                           ✔   No
    Last 4 digits of account number            __________________             Yes
                                                                           As of the petition filing date, the claim is:
3.3 Nonpriority creditor’s name and mailing address                        Check all that apply.
    Andrew Bebee                                                                                                             11,000.00
                                                                                                                           $________________________________
                                                                              Contingent
    1005 E El Camino                                                          Unliquidated
                                                                              Disputed
     Santa Maria, CA, 93454
                                                                           Basis for the claim:
                                                                                                   Monies Loaned / Advanced

    Date or dates debt was incurred            ___________________
                                                                            Is the claim subject to offset?
    Last 4 digits of account number            __________________          
                                                                           ✔   No
                                                                              Yes
3.4 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:
    Apex Fire Control Services Inc.                                        Check all that apply.
                                                                                                                             569.47
                                                                                                                           $________________________________
    PO Box 2964                                                               Contingent
                                                                              Unliquidated
    Paso Robles, CA, 93447                                                    Disputed
                                                                            Basis for the claim:
                                                                                                   trade debt

    Date or dates debt was incurred            ___________________         Is the claim subject to offset?

    Last 4 digits of account number            __________________          
                                                                           ✔
                                                                               No
                                                                              Yes
3.5 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:
    Bank of the Sierra                                                                                                       353,250.00
                                                                                                                           $________________________________
                                                                           Check all that apply.
    86 North Main St                                                          Contingent
                                                                              Unliquidated
    Porterville, CA, 93257                                                    Disputed
                                                                           Basis for the claim:
                                                                                                   PPP Loan

    Date or dates debt was incurred            ___________________
                                                                           Is the claim subject to offset?
    Last 4 digits of account number            __________________          
                                                                           ✔   No
                                                                              Yes
3.6 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:
    Barry McLamb                                                                                                             20,000.00
                                                                                                                           $________________________________
                                                                           Check all that apply.
    2585 Solono Rd #H                                                         Contingent
                                                                              Unliquidated
     Pismo Beach, CA, 93449                                                   Disputed
                                                                           Basis for the claim:    Monies Loaned / Advanced

    Date or dates debt was incurred            ___________________         Is the claim subject to offset?
    Last 4 digits of account number            ___________________         
                                                                           ✔
                                                                               No
                                                                              Yes


    Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                                   2 of ___
                                                                                                                                                  page __    23
               Case
                Santa 9:20-bk-11486-DS
                      Maria Brewing Co Inc.        Doc 30 Filed 01/28/21 Entered 01/28/21              18:07:43 Desc
                                                                                                  9:20-bk-11486-DS
  Debtor          _______________________________________________________
                  Name                             Main Document    Page 42Case number (if known)_____________________________________
                                                                            of 83
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  7
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             8,464.93
                                                                                                                     $________________________________
 Benuck & Rainey                                                        Contingent
 25 Concord Rd                                                          Unliquidated
                                                                     
                                                                     ✔   Disputed
 Lee, NH, 3861
                                                                     Basis for the claim: Collection Agency



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  8
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       40,917.01
                                                                                                                     $________________________________
 BSG Craft Brewing
 800 First Ave West                                                     Contingent
                                                                        Unliquidated
 Shakopee, MN, 55379                                                 
                                                                     ✔
                                                                         Disputed

                                                                     Basis for the claim: trade debt



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  9
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Caine & Weiner                                                      Check all that apply.
                                                                                                                      27,168.66
                                                                                                                     $________________________________
 2000 Warrington Way                                                    Contingent
                                                                        Unliquidated
 Louisville, KY, 40222                                                  Disputed
                                                                     Basis for the claim: Collection Agency



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  10
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      8,132.97
                                                                                                                     $________________________________
 Cal Recycle                                                         Check all that apply.
 1001 I Street                                                          Contingent
                                                                        Unliquidated
 sacramento, CA, 95814                                                  Disputed

                                                                     Basis for the claim: Utility Services



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  11
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Calvin Chan                                                         Check all that apply.
                                                                                                                       10,000.00
                                                                                                                     $________________________________
 10 Villa Ct                                                            Contingent
                                                                        Unliquidated
 San Luis Obispo, CA, 93401                                             Disputed
                                                                     Basis for the claim: Monies Loaned / Advanced



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                               3 of ___
                                                                                                                                            page __    23
               Case
                Santa 9:20-bk-11486-DS
                      Maria Brewing Co Inc.        Doc 30 Filed 01/28/21 Entered 01/28/21              18:07:43 Desc
                                                                                                  9:20-bk-11486-DS
  Debtor          _______________________________________________________
                  Name                             Main Document    Page 43Case number (if known)_____________________________________
                                                                            of 83
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                         Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  12
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             4,895.50
                                                                                                                     $________________________________
 City of Santa Maria                                                    Contingent
 110 E Cook St, Room 9                                                  Unliquidated
                                                                        Disputed
 Santa Maria, CA, 93454
                                                                     Basis for the claim: Utilities - 1451 Fairway Dr.



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  13
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       200,000.00
                                                                                                                     $________________________________
 Clyde & Pauline Hernandez
 1108 Rosewood Dr                                                       Contingent
                                                                        Unliquidated
 Santa Maria, CA, 93458                                                 Disputed

                                                                     Basis for the claim: Investment/Debt Equity



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  14
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Compwest Insurance                                                  Check all that apply.
                                                                                                                      24,371.00
                                                                                                                     $________________________________
 PO Box 40790                                                           Contingent
                                                                        Unliquidated
 Lansing, MI, 48901                                                     Disputed
                                                                     Basis for the claim: trade debt



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  15
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      350,000.00
                                                                                                                     $________________________________
 Corrine and Hilal Helweh                                            Check all that apply.
 6201 Los Gatos Rd                                                      Contingent
                                                                        Unliquidated
 Atascadero, CA, 93422                                                  Disputed

                                                                     Basis for the claim: Investment/Debt Equity



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  16
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Corrine Helweh                                                      Check all that apply.
                                                                                                                       20,000.00
                                                                                                                     $________________________________
 6201 Los Gatos Rd                                                      Contingent
                                                                        Unliquidated
 Atascadero, CA, 93422                                                  Disputed
                                                                     Basis for the claim: Monies Loaned / Advanced



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                               4 of ___
                                                                                                                                            page __    23
               Case
                Santa 9:20-bk-11486-DS
                      Maria Brewing Co Inc.        Doc 30 Filed 01/28/21 Entered 01/28/21              18:07:43 Desc
                                                                                                  9:20-bk-11486-DS
  Debtor          _______________________________________________________
                  Name                             Main Document    Page 44Case number (if known)_____________________________________
                                                                            of 83
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  17
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             11,260.05
                                                                                                                     $________________________________
 Credit Control LLC                                                     Contingent
 PO Box 51790                                                           Unliquidated
                                                                        Disputed
 Livonia, MI, 48151
                                                                     Basis for the claim: Collection Agency



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  18
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       99,000.00
                                                                                                                     $________________________________
 Dan Sheehy
 13128 Hartsook St                                                      Contingent
                                                                        Unliquidated
 Sherman Oaks, CA, 91423                                                Disputed

                                                                     Basis for the claim: Monies Loaned / Advanced



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  19
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Darrell Anderson                                                    Check all that apply.
                                                                                                                      Unknown
                                                                                                                     $________________________________
 60 Eagle Crest Dr                                                      Contingent
 Sagle, ID, 83860                                                       Unliquidated
                                                                        Disputed
                                                                     Basis for the claim: Rent



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  20
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      54,000.00
                                                                                                                     $________________________________
 Dean Siegrist                                                       Check all that apply.
 4967 Pleasant Pl                                                       Contingent
                                                                        Unliquidated
 Santa Maria, CA, 93455                                                 Disputed

                                                                     Basis for the claim: Monies Loaned / Advanced



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  21
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Demetrios Pettas                                                    Check all that apply.
                                                                                                                       100,000.00
                                                                                                                     $________________________________
 5000 Hawxhurst Ct                                                      Contingent
                                                                        Unliquidated
 Antioch, CA, 94531                                                     Disputed
                                                                     Basis for the claim: InvestmentInvestment/Debt Equity



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                               5 of ___
                                                                                                                                            page __    23
               Case
                Santa 9:20-bk-11486-DS
                      Maria Brewing Co Inc.         Doc 30 Filed 01/28/21 Entered 01/28/21              18:07:43 Desc
                                                                                                   9:20-bk-11486-DS
  Debtor          _______________________________________________________
                  Name                              Main Document    Page 45Case number (if known)_____________________________________
                                                                             of 83
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                          Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  22
3.___ Nonpriority creditor’s name and mailing address                  As of the petition filing date, the claim is:
                                                                       Check all that apply.                             215,000.00
                                                                                                                       $________________________________
 Dionysios Pettas                                                         Contingent
 10 Villa Ct                                                              Unliquidated
                                                                          Disputed
 San Luis Obispo, CA, 93401
                                                                       Basis for the claim: Investment/Debt Equity



                                                                       Is the claim subject to offset?
        Date or dates debt was incurred         ___________________
                                                                       
                                                                       ✔
                                                                           No
                                                                          Yes
        Last 4 digits of account number         ___________________
  23
3.___ Nonpriority creditor’s name and mailing address
                                                                       As of the petition filing date, the claim is:
                                                                       Check all that apply.
                                                                                                                         3,145.71
                                                                                                                       $________________________________
 Distrimatics USA
 PO Box 854                                                               Contingent
                                                                          Unliquidated
 Calistoga, CA, 94515                                                     Disputed

                                                                       Basis for the claim: trade debt



        Date or dates debt was incurred         ___________________    Is the claim subject to offset?
        Last 4 digits of account number         ___________________
                                                                       
                                                                       ✔
                                                                           No
                                                                          Yes
  24
3.___ Nonpriority creditor’s name and mailing address
                                                                       As of the petition filing date, the claim is:
 Don Giessinger                                                        Check all that apply.
                                                                                                                        48,150.00
                                                                                                                       $________________________________
 PO Box 791                                                               Contingent
                                                                          Unliquidated
 ATascadero, CA, 93423                                                    Disputed
                                                                       Basis for the claim: Monies Loaned / Advanced



        Date or dates debt was incurred         ___________________    Is the claim subject to offset?
        Last 4 digits of account number         __________________     
                                                                       ✔
                                                                           No
                                                                          Yes
  25
3.___ Nonpriority creditor’s name and mailing address
                                                                       As of the petition filing date, the claim is:
                                                                                                                        650,700.00
                                                                                                                       $________________________________
 Don Sylvester                                                         Check all that apply.
 186 Deer Run Ln                                                          Contingent
                                                                          Unliquidated
 Orcutt, CA, 93455                                                        Disputed

                                                                       Basis for the claim: Monies Loaned / Advanced



        Date or dates debt was incurred         ___________________    Is the claim subject to offset?
                                                                       
                                                                       ✔
                                                                           No
        Last 4 digits of account number         ___________________       Yes
  26
3.___ Nonpriority creditor’s name and mailing address
                                                                       As of the petition filing date, the claim is:
 Donald and Mary Jane Giessinger Living Trust                          Check all that apply.
                                                                                                                         50,000.00
                                                                                                                       $________________________________
 PO Box 791                                                               Contingent
                                                                          Unliquidated
 Atascdero, CA, 93423                                                     Disputed
                                                                       Basis for the claim: Investment/Debt Equity



        Date or dates debt was incurred         ____________________   Is the claim subject to offset?
                                                                       
                                                                       ✔
                                                                           No
        Last 4 digits of account number         ___________________       Yes




       Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                                6 of ___
                                                                                                                                              page __    23
               Case
                Santa 9:20-bk-11486-DS
                      Maria Brewing Co Inc.        Doc 30 Filed 01/28/21 Entered 01/28/21              18:07:43 Desc
                                                                                                  9:20-bk-11486-DS
  Debtor          _______________________________________________________
                  Name                             Main Document    Page 46Case number (if known)_____________________________________
                                                                            of 83
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  27
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             50,000.00
                                                                                                                     $________________________________
 Donald Andrew Giessinger & Mary Jane Living                            Contingent
 Trust                                                                  Unliquidated
 PO Box 791                                                             Disputed

 ATascadero, CA, 93423                                               Basis for the claim: Investment



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  28
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       28,000.00
                                                                                                                     $________________________________
 Double Eagle Investments
 3133 Pegasus Dr                                                        Contingent
                                                                        Unliquidated
 Bakersfield, CA, 93308                                              
                                                                     ✔
                                                                         Disputed

                                                                     Basis for the claim: Rent - 7935 San Luis Ave



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  29
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Ekos                                                                Check all that apply.
                                                                                                                      1,587.00
                                                                                                                     $________________________________
 800 West Hill St, Ste 101                                              Contingent
                                                                        Unliquidated
 Charlotte, NC, 28208                                                   Disputed
                                                                     Basis for the claim: Trade debt



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  30
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      14,106.01
                                                                                                                     $________________________________
 Equity Trust Co fbo Larry Price                                     Check all that apply.
 8930 San Gabriel Rd                                                    Contingent
                                                                        Unliquidated
 Atascadero, CA, 93422                                                  Disputed

                                                                     Basis for the claim: Rent - 7625 San Luis Ave



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  31
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Fiero Lane Water Co                                                 Check all that apply.
                                                                                                                       14,752.69
                                                                                                                     $________________________________
 612 Clarion Ct                                                         Contingent
                                                                        Unliquidated
 San luis Obispo, CA, 93401                                             Disputed
                                                                     Basis for the claim: trade debt



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                               7 of ___
                                                                                                                                            page __    23
               Case
                Santa 9:20-bk-11486-DS
                      Maria Brewing Co Inc.        Doc 30 Filed 01/28/21 Entered 01/28/21              18:07:43 Desc
                                                                                                  9:20-bk-11486-DS
  Debtor          _______________________________________________________
                  Name                             Main Document    Page 47Case number (if known)_____________________________________
                                                                            of 83
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  32
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             27,165.87
                                                                                                                     $________________________________
 Gabriel Architects                                                     Contingent
 530 10th St                                                            Unliquidated
                                                                        Disputed
 Paso Robles, CA, 93446
                                                                     Basis for the claim: Professional Services



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  33
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       28,000.00
                                                                                                                     $________________________________
 George Wake
 3215 Lupine Canyon Rd                                                  Contingent
                                                                        Unliquidated
 Avila Beach, CA, 93424                                                 Disputed

                                                                     Basis for the claim: Monies Loaned / Advanced



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  34
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Gregory A Palte                                                     Check all that apply.
                                                                                                                      20,500.00
                                                                                                                     $________________________________
 1537 Zircon Ct.                                                        Contingent
                                                                        Unliquidated
 Santa Maria, CA, 93455                                                 Disputed
                                                                     Basis for the claim: Monies Loaned / Advanced



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  35
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      1,350.00
                                                                                                                     $________________________________
 Harbor Distributing, LLC                                            Check all that apply.
 PO Box 842685                                                          Contingent
                                                                        Unliquidated
 Los Angeles, CA, 90084                                                 Disputed

                                                                     Basis for the claim: trade debt



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  36
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Industrial Broiler Service Inc.                                     Check all that apply.
                                                                                                                       2,100.00
                                                                                                                     $________________________________
 940 Loma Dr                                                            Contingent
                                                                        Unliquidated
 Ojai, CA, 93023                                                        Disputed
                                                                     Basis for the claim: trade debt



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                               8 of ___
                                                                                                                                            page __    23
               Case
                Santa 9:20-bk-11486-DS
                      Maria Brewing Co Inc.        Doc 30 Filed 01/28/21 Entered 01/28/21              18:07:43 Desc
                                                                                                  9:20-bk-11486-DS
  Debtor          _______________________________________________________
                  Name                             Main Document    Page 48Case number (if known)_____________________________________
                                                                            of 83
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  37
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             50,000.00
                                                                                                                     $________________________________
 Jackie Seehof                                                          Contingent
 355 Mars Ct                                                            Unliquidated
                                                                        Disputed
 Nipomo, CA, 93444
                                                                     Basis for the claim: Investment/Debt Equity



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  38
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       50,000.00
                                                                                                                     $________________________________
 James Carter
 543 Maccaw Ct                                                          Contingent
                                                                        Unliquidated
 Nipomo, CA, 93444                                                      Disputed

                                                                     Basis for the claim: Investment/Debt Equity



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  39
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 JB Dewar                                                            Check all that apply.
                                                                                                                      604.21
                                                                                                                     $________________________________
 PO Box 3059                                                            Contingent
                                                                        Unliquidated
 San Luis Obispo, CA, 93403                                             Disputed
                                                                     Basis for the claim: trade debt



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  40
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      2,072,000.00
                                                                                                                     $________________________________
 Jeff Cambell                                                        Check all that apply.
 4000 Country Club Dr                                                   Contingent
                                                                        Unliquidated
 Bakersfield, CA, 93306                                              
                                                                     ✔
                                                                         Disputed

                                                                     Basis for the claim: Monies Loaned / Advanced



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  41
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Jerad Webb                                                          Check all that apply.
                                                                                                                       25,000.00
                                                                                                                     $________________________________
 2907 L St                                                              Contingent
                                                                        Unliquidated
 Bakersfield, CA, 93301                                                 Disputed
                                                                     Basis for the claim: Monies Loaned / Advanced



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                               9 of ___
                                                                                                                                            page __    23
               Case
                Santa 9:20-bk-11486-DS
                      Maria Brewing Co Inc.        Doc 30 Filed 01/28/21 Entered 01/28/21              18:07:43 Desc
                                                                                                  9:20-bk-11486-DS
  Debtor          _______________________________________________________
                  Name                             Main Document    Page 49Case number (if known)_____________________________________
                                                                            of 83
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  42
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             101,685.00
                                                                                                                     $________________________________
 Jill Cobb                                                              Contingent
 2949 Noble Star                                                        Unliquidated
                                                                        Disputed
 Prescott, AZ, 86301
                                                                     Basis for the claim: Monies Loaned / Advanced



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  43
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       50,000.00
                                                                                                                     $________________________________
 Joel Clay
 10000 El Bordo Ave                                                     Contingent
                                                                        Unliquidated
 atascadero, CA, 93422                                                  Disputed

                                                                     Basis for the claim: Investment/Debt Equity



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  44
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 John & Denise Nielsen                                               Check all that apply.
                                                                                                                      100,000.00
                                                                                                                     $________________________________
 7525 Santa Ynez Ave                                                    Contingent
                                                                        Unliquidated
 Atascadero, CA, 93422                                                  Disputed
                                                                     Basis for the claim: Investment/Debt Equity



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  45
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      1,613.83
                                                                                                                     $________________________________
 John Fearless                                                       Check all that apply.
 201 Alameda Del Prado, Ste 101                                         Contingent
                                                                        Unliquidated
 Novato, CA, 94949                                                      Disputed

                                                                     Basis for the claim: trade debt



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  46
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 John Ryun                                                           Check all that apply.
                                                                                                                       40,000.00
                                                                                                                     $________________________________
 PO Box 827                                                             Contingent
                                                                        Unliquidated
 Twain Harte, CA, 95383                                                 Disputed
                                                                     Basis for the claim: Equipment



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                 10 of ___
                                                                                                                                                        23
               Case
                Santa 9:20-bk-11486-DS
                      Maria Brewing Co Inc.        Doc 30 Filed 01/28/21 Entered 01/28/21              18:07:43 Desc
                                                                                                  9:20-bk-11486-DS
  Debtor          _______________________________________________________
                  Name                             Main Document    Page 50Case number (if known)_____________________________________
                                                                            of 83
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  47
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             300,000.00
                                                                                                                     $________________________________
 Joseph & Heather Witts                                                 Contingent
 735 Richmind Ct                                                        Unliquidated
                                                                        Disputed
 santa maria, CA, 93455
                                                                     Basis for the claim: Investment/Debt Equity



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  48
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       23,650.09
                                                                                                                     $________________________________
 Joseph Bertao
 2324 Nightshade Ln                                                     Contingent
                                                                        Unliquidated
 Santa maria, CA, 93455                                                 Disputed

                                                                     Basis for the claim: Monies Loaned / Advanced



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  49
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Joseph Bertao                                                       Check all that apply.
                                                                                                                      300,000.00
                                                                                                                     $________________________________
 2324 Nightshade Ln                                                     Contingent
                                                                        Unliquidated
 Santa Maria, CA, 93455                                                 Disputed
                                                                     Basis for the claim: Investment/Debt Equity



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  50
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      241,190.78
                                                                                                                     $________________________________
 Keith and Ruth Moles                                                Check all that apply.
 125 N Halcyon                                                          Contingent
                                                                        Unliquidated
 Arroyo Grande, CA, 93420                                               Disputed

                                                                     Basis for the claim: Monies Loaned / Advanced



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  51
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Kump Family Trust                                                   Check all that apply.
                                                                                                                       68,200.00
                                                                                                                     $________________________________
 Attn: Robert Kump                                                      Contingent
 480 N Las Flores Dr                                                    Unliquidated
 Nipomo, CA, 93444                                                      Disputed
                                                                     Basis for the claim: Monies Loaned / Advanced



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                 11 of ___
                                                                                                                                                        23
               Case
                Santa 9:20-bk-11486-DS
                      Maria Brewing Co Inc.        Doc 30 Filed 01/28/21 Entered 01/28/21              18:07:43 Desc
                                                                                                  9:20-bk-11486-DS
  Debtor          _______________________________________________________
                  Name                             Main Document    Page 51Case number (if known)_____________________________________
                                                                            of 83
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  52
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             50,000.00
                                                                                                                     $________________________________
 Kyle Leverett                                                          Contingent
 1650 N Strafford Ave                                                   Unliquidated
                                                                        Disputed
 santa maria, CA, 93454
                                                                     Basis for the claim: Investment/Debt Equity



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  53
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       5,000.00
                                                                                                                     $________________________________
 Lance Neblett
 3869 Mira Loma Drive                                                   Contingent
 Santa Maria, CA, 93455                                                 Unliquidated
                                                                        Disputed

                                                                     Basis for the claim: Monies Loaned / Advanced



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  54
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Linda Smith                                                         Check all that apply.
                                                                                                                      5,000.00
                                                                                                                     $________________________________
 296 Machado Ave                                                        Contingent
                                                                        Unliquidated
 Santa Maria, CA, 93455                                                 Disputed
                                                                     Basis for the claim: Monies Loaned / Advanced



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  55
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      56,484.00
                                                                                                                     $________________________________
 Loan Me                                                             Check all that apply.
 PO Box 841504                                                          Contingent
                                                                        Unliquidated
 Dallas, TX, 75284                                                      Disputed

                                                                     Basis for the claim: Monies Loaned / Advanced



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  56
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Michael Early                                                       Check all that apply.
                                                                                                                       166,767.00
                                                                                                                     $________________________________
 10718 W Blackhawk Dr                                                   Contingent
                                                                        Unliquidated
 Boise, ID, 83709                                                    
                                                                     ✔
                                                                         Disputed
                                                                     Basis for the claim:



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                 12 of ___
                                                                                                                                                        23
               Case
                Santa 9:20-bk-11486-DS
                      Maria Brewing Co Inc.        Doc 30 Filed 01/28/21 Entered 01/28/21              18:07:43 Desc
                                                                                                  9:20-bk-11486-DS
  Debtor          _______________________________________________________
                  Name                             Main Document    Page 52Case number (if known)_____________________________________
                                                                            of 83
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  57
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             1,300.00
                                                                                                                     $________________________________
 Michael Fish                                                           Contingent
 895 Newport Ave                                                        Unliquidated
                                                                        Disputed
 Grover Beach, CA, 93433
                                                                     Basis for the claim: Reimbursement due



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  58
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       9,400.00
                                                                                                                     $________________________________
 Michael Fish
 895 Newport Ave                                                        Contingent
                                                                        Unliquidated
 Grover Beach, CA, 93433                                                Disputed

                                                                     Basis for the claim: Monies Loaned / Advanced



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  59
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Mid-Coast Fire Protection Inc.                                      Check all that apply.
                                                                                                                      378.54
                                                                                                                     $________________________________
 1342 Ramona Ave, Unit A                                                Contingent
                                                                        Unliquidated
 Grover Beach, CA, 93433                                                Disputed
                                                                     Basis for the claim: Trade debt



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  60
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      100,000.00
                                                                                                                     $________________________________
 Mike and Tammy Payne                                                Check all that apply.
 4160 Glenview Dr                                                       Contingent
                                                                        Unliquidated
 santa maria, CA, 93455                                                 Disputed

                                                                     Basis for the claim: Investment/Debt Equity



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  61
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Mussetter Distributing Inc.                                         Check all that apply.
                                                                                                                       9,926.10
                                                                                                                     $________________________________
 12979 Earhart Ave                                                      Contingent
                                                                        Unliquidated
 Auburn, CA, 95602                                                      Disputed
                                                                     Basis for the claim: trade debt



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                 13 of ___
                                                                                                                                                        23
               Case
                Santa 9:20-bk-11486-DS
                      Maria Brewing Co Inc.        Doc 30 Filed 01/28/21 Entered 01/28/21              18:07:43 Desc
                                                                                                  9:20-bk-11486-DS
  Debtor          _______________________________________________________
                  Name                             Main Document    Page 53Case number (if known)_____________________________________
                                                                            of 83
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  62
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             24,929.47
                                                                                                                     $________________________________
 Pacific Petroleum California                                        
                                                                     ✔   Contingent
 1615 E Betteravia                                                   
                                                                     ✔   Unliquidated
                                                                     
                                                                     ✔   Disputed
 Santa maria, CA, 93454
                                                                     Basis for the claim:



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  63
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       563.50
                                                                                                                     $________________________________
 Paragon Insurance Holdings
 PO Box 969                                                             Contingent
                                                                        Unliquidated
 Westbrook, CT, 6498                                                    Disputed

                                                                     Basis for the claim: Insurance



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  64
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Paso Robles Water and Sewer                                         Check all that apply.
                                                                                                                      1,358.89
                                                                                                                     $________________________________
 821 Pine St, Ste A                                                     Contingent
                                                                        Unliquidated
 Paso Robles, CA, 93446                                                 Disputed
                                                                     Basis for the claim: Utilities - 1301 Park St



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  65
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      Unknown
                                                                                                                     $________________________________
 Paul Ready                                                          Check all that apply.
 Farmer & Ready Law Offices                                             Contingent
 1254 Marsh St                                                          Unliquidated
 San Luis Obispo, CA, 93401                                             Disputed

                                                                     Basis for the claim: Receiver



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  66
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Pensco Trust Co                                                     Check all that apply.
                                                                                                                       75,000.00
                                                                                                                     $________________________________
 CUSTODIAN FBO STEVE GOLIS                                              Contingent
 205 E Carrillo Ste 100                                                 Unliquidated
 Santa Barbara, CA, 93101                                               Disputed
                                                                     Basis for the claim: Investment/Debt Equity



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                 14 of ___
                                                                                                                                                        23
               Case
                Santa 9:20-bk-11486-DS
                      Maria Brewing Co Inc.        Doc 30 Filed 01/28/21 Entered 01/28/21              18:07:43 Desc
                                                                                                  9:20-bk-11486-DS
  Debtor          _______________________________________________________
                  Name                             Main Document    Page 54Case number (if known)_____________________________________
                                                                            of 83
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                          Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  67
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                              59,291.43
                                                                                                                      $________________________________
 PG&E                                                                   Contingent
 PO Box 997300                                                          Unliquidated
                                                                        Disputed
 Sacramento, CA, 95899
                                                                     Basis for the claim: Utilities - 7935 San Luis Ave



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  68
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                        3,189.89
                                                                                                                      $________________________________
 PG&E
 PO Box 997300                                                          Contingent
                                                                        Unliquidated
 Sacramento, CA, 95899                                                  Disputed

                                                                     Basis for the claim: Utilities - 7625 San Luis Ave



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  69
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 PG&E                                                                Check all that apply.
                                                                                                                       16,994.68
                                                                                                                      $________________________________
 PO Box 997300                                                          Contingent
                                                                        Unliquidated
 Sacramento, CA, 95899                                                  Disputed
                                                                     Basis for the claim: Utilities - 115 Cuyama Ln



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  70
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                       1,716.00
                                                                                                                      $________________________________
 PG&E                                                                Check all that apply.
 PO Box 997300                                                          Contingent
                                                                        Unliquidated
 Sacramento, CA, 95899                                                  Disputed

                                                                     Basis for the claim: Utilities - 109 Cuyama Lane



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  71
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 PG&E                                                                Check all that apply.
                                                                                                                        13,027.12
                                                                                                                      $________________________________
 PO Box 997300                                                          Contingent
                                                                        Unliquidated
 Sacramento, CA, 95899                                                  Disputed
                                                                     Basis for the claim: 1454 Fairway Dr



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                           page __
                                                                                                                                                  15 of ___
                                                                                                                                                         23
               Case
                Santa 9:20-bk-11486-DS
                      Maria Brewing Co Inc.        Doc 30 Filed 01/28/21 Entered 01/28/21              18:07:43 Desc
                                                                                                  9:20-bk-11486-DS
  Debtor          _______________________________________________________
                  Name                             Main Document    Page 55Case number (if known)_____________________________________
                                                                            of 83
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  72
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             21,558.08
                                                                                                                     $________________________________
 PG&E                                                                   Contingent
 PO Box 997300                                                          Unliquidated
                                                                        Disputed
 Sacramento, CA, 95899
                                                                     Basis for the claim: Utilities - 1401 Park St



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  73
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       39,500.00
                                                                                                                     $________________________________
 Philip Bennie
 1039 E Hermosa St,                                                     Contingent
                                                                        Unliquidated
 Santa Maria, CA, 93454                                                 Disputed

                                                                     Basis for the claim: Monies Loaned / Advanced



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  74
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Power Machinery Center                                              Check all that apply.
                                                                                                                      4,219.47
                                                                                                                     $________________________________
 3450 E Camino Ave                                                      Contingent
                                                                        Unliquidated
 Oxnard, CA, 93030                                                      Disputed
                                                                     Basis for the claim: Forklift



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  75
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      7,800.00
                                                                                                                     $________________________________
 Reeds Heating                                                       Check all that apply.
 PO Box 4357                                                            Contingent
                                                                        Unliquidated
 Paso Robles, CA, 93447                                                 Disputed

                                                                     Basis for the claim: trade debt



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  76
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Richard McCarthy                                                    Check all that apply.
                                                                                                                       49,800.00
                                                                                                                     $________________________________
 103 Dizerega Ct SW                                                     Contingent
                                                                        Unliquidated
 Leesburg, VA, 20175                                                    Disputed
                                                                     Basis for the claim: Monies Loaned / Advanced



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                 16 of ___
                                                                                                                                                        23
               Case
                Santa 9:20-bk-11486-DS
                      Maria Brewing Co Inc.        Doc 30 Filed 01/28/21 Entered 01/28/21              18:07:43 Desc
                                                                                                  9:20-bk-11486-DS
  Debtor          _______________________________________________________
                  Name                             Main Document    Page 56Case number (if known)_____________________________________
                                                                            of 83
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  77
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             50,000.00
                                                                                                                     $________________________________
 Richard McCarthy                                                       Contingent
 103 Dizerega Ct SW                                                     Unliquidated
                                                                        Disputed
 Leesburg, VA, 20175
                                                                     Basis for the claim: Investment/Debt Equity



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  78
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       100,000.00
                                                                                                                     $________________________________
 Rodney Quita Martinez
 804 E Lavonne Dr                                                       Contingent
                                                                        Unliquidated
 Santa Maria, CA, 93454                                                 Disputed

                                                                     Basis for the claim: Investment/Debt Equity



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  79
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 S Carlson's Plumbing, Inc.                                          Check all that apply.
                                                                                                                      17,534.49
                                                                                                                     $________________________________
 1680 El Camino Real                                                    Contingent
                                                                        Unliquidated
 Atascadero, CA, 93422                                                  Disputed
                                                                     Basis for the claim: trade debt



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  80
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      Unknown
                                                                                                                     $________________________________
 San Luis Glass & Window                                             Check all that apply.
 781 Humbert Ave                                                        Contingent
                                                                        Unliquidated
 San Luis Obispo, CA, 93401                                             Disputed

                                                                     Basis for the claim: trade debt



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  81
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Santa Barbara Land Co LLC                                           Check all that apply.
                                                                                                                       145,395.07
                                                                                                                     $________________________________
 420 E. Carillo St.                                                     Contingent
                                                                        Unliquidated
 Santa Barbara, CA, 93101                                            
                                                                     ✔
                                                                         Disputed
                                                                     Basis for the claim: Default Judgment



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                 17 of ___
                                                                                                                                                        23
               Case
                Santa 9:20-bk-11486-DS
                      Maria Brewing Co Inc.        Doc 30 Filed 01/28/21 Entered 01/28/21              18:07:43 Desc
                                                                                                  9:20-bk-11486-DS
  Debtor          _______________________________________________________
                  Name                             Main Document    Page 57Case number (if known)_____________________________________
                                                                            of 83
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                          Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  82
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             73,637.09
                                                                                                                     $________________________________
 Saxco International LLC                                                Contingent
 1855 Gateway Blvd., Ste 400                                            Unliquidated
                                                                     
                                                                     ✔   Disputed
 Concord, CA, 94520
                                                                     Basis for the claim: trade debt



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  83
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       235,000.00
                                                                                                                     $________________________________
 Sean Knoph
 7120 Valle Ave                                                         Contingent
                                                                        Unliquidated
 Atascadero, CA, 93422                                                  Disputed

                                                                     Basis for the claim: Monies Loaned / Advanced



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  84
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Sean Knoph                                                          Check all that apply.
                                                                                                                      200,000.00
                                                                                                                     $________________________________
 7120 Valle Ave                                                         Contingent
                                                                        Unliquidated
 atascadero, CA, 93422                                                  Disputed
                                                                     Basis for the claim: Investment/Debt Equity



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  85
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      625.00
                                                                                                                     $________________________________
 Sequential                                                          Check all that apply.
 3333 NW 35th Ave, Ste C                                                Contingent
                                                                        Unliquidated
 Portland , OR, 97210                                                   Disputed

                                                                     Basis for the claim: trade debt



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  86
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 SoCalGas                                                            Check all that apply.
                                                                                                                       14,940.56
                                                                                                                     $________________________________
 PO Box C                                                               Contingent
                                                                        Unliquidated
 Monterey Park, CA, 91756                                               Disputed
                                                                     Basis for the claim: Utilities - 7935 San Luis Ave



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                 18 of ___
                                                                                                                                                        23
               Case
                Santa 9:20-bk-11486-DS
                      Maria Brewing Co Inc.        Doc 30 Filed 01/28/21 Entered 01/28/21              18:07:43 Desc
                                                                                                  9:20-bk-11486-DS
  Debtor          _______________________________________________________
                  Name                             Main Document    Page 58Case number (if known)_____________________________________
                                                                            of 83
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                         Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  87
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                              2,503.54
                                                                                                                      $________________________________
 SoCalGas                                                               Contingent
 PO Box C                                                               Unliquidated
                                                                        Disputed
 Monterey Park, CA, 91756
                                                                     Basis for the claim: Utilities - 115 Cuyama Ln



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  88
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                        1,857.17
                                                                                                                      $________________________________
 SoCalGas
 PO Box C                                                               Contingent
                                                                        Unliquidated
 Monterey Park, CA, 91756                                               Disputed

                                                                     Basis for the claim: Utilities - 1401 Park St



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  89
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 SPG Advance                                                         Check all that apply.
                                                                                                                       188,935.00
                                                                                                                      $________________________________
 5306 New Utrect Ave                                                 
                                                                     ✔
                                                                         Contingent
                                                                     
                                                                     ✔
                                                                         Unliquidated
 Brooklyn, NY, 11219                                                 
                                                                     ✔
                                                                         Disputed
                                                                     Basis for the claim: Monies Loaned / Advanced



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  90
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                       43,112.38
                                                                                                                      $________________________________
 Square                                                              Check all that apply.
 1455 Market St Ste 600                                              
                                                                     ✔
                                                                         Contingent
                                                                     
                                                                     ✔
                                                                         Unliquidated
 San Francisco, CA, 94103                                            
                                                                     ✔
                                                                         Disputed

                                                                     Basis for the claim: trade debt



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  91
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Stanley Convergent Alarm                                            Check all that apply.
                                                                                                                        9,846.19
                                                                                                                      $________________________________
 8350 Sunlight Dr, Ste 200                                              Contingent
                                                                        Unliquidated
 Fischers, IN, 46037                                                    Disputed
                                                                     Basis for the claim: Trade debt - 7935 San Luis Ave



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                           page __
                                                                                                                                                  19 of ___
                                                                                                                                                         23
               Case
                Santa 9:20-bk-11486-DS
                      Maria Brewing Co Inc.        Doc 30 Filed 01/28/21 Entered 01/28/21              18:07:43 Desc
                                                                                                  9:20-bk-11486-DS
  Debtor          _______________________________________________________
                  Name                             Main Document    Page 59Case number (if known)_____________________________________
                                                                            of 83
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  92
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             Unknown
                                                                                                                     $________________________________
 Stanley Convergent Alarm                                               Contingent
 8350 Sunlight Dr, Ste 200                                              Unliquidated
                                                                        Disputed
 Fischers, IN, 46037
                                                                     Basis for the claim: Trade debt - 1451 Fairway



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  93
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       Unknown
                                                                                                                     $________________________________
 Stanley Convergent Alarm
 8350 Sunlight Dr, Ste 200                                              Contingent
                                                                        Unliquidated
 Fischers, IN, 46037                                                    Disputed

                                                                     Basis for the claim: Trade debt - 675 Clarion Ct



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  94
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Star Drug Testing Inc.                                              Check all that apply.
                                                                                                                      441.00
                                                                                                                     $________________________________
 222 W Carmen Ln, Ste 101                                               Contingent
                                                                        Unliquidated
 Santa Maria, CA, 93458                                                 Disputed
                                                                     Basis for the claim: trade debt



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  95
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      110,000.00
                                                                                                                     $________________________________
 Stephen Siemsen                                                     Check all that apply.
 945 Quail Meadows Ct                                                   Contingent
                                                                        Unliquidated
 Orcutt, CA, 93455                                                      Disputed

                                                                     Basis for the claim: Investment/Debt Equity



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  96
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Steve Golis                                                         Check all that apply.
                                                                                                                       146,000.00
                                                                                                                     $________________________________
 205 E Carrillo Ste 100                                                 Contingent
                                                                        Unliquidated
 Santa barbara, CA, 93101                                               Disputed
                                                                     Basis for the claim: Investment/Debt Equity



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                 20 of ___
                                                                                                                                                        23
               Case
                Santa 9:20-bk-11486-DS
                      Maria Brewing Co Inc.        Doc 30 Filed 01/28/21 Entered 01/28/21              18:07:43 Desc
                                                                                                  9:20-bk-11486-DS
  Debtor          _______________________________________________________
                  Name                             Main Document    Page 60Case number (if known)_____________________________________
                                                                            of 83
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  97
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             280,000.00
                                                                                                                     $________________________________
 Steve Mussack                                                          Contingent
 4988 Chancellor Ln                                                     Unliquidated
                                                                        Disputed
 Eugene, OR, 97402
                                                                     Basis for the claim: Investment/Debt Equity



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  98
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       8,032.78
                                                                                                                     $________________________________
 Tognazzini Beverage Service
 241 E Roemer Way                                                       Contingent
                                                                        Unliquidated
 Santa Maria, cA, 93454                                                 Disputed

                                                                     Basis for the claim: Trade debt



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  99
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Wayne Nix                                                           Check all that apply.
                                                                                                                      18,050.00
                                                                                                                     $________________________________
 610 Ballestral Ave                                                     Contingent
                                                                        Unliquidated
 Santa maria, CA, 93455                                                 Disputed
                                                                     Basis for the claim: Monies Loaned / Advanced



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.                           $________________________________
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

                                                                     Basis for the claim:



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                        No
        Last 4 digits of account number       ___________________       Yes

3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.                           $________________________________
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed
                                                                     Basis for the claim:



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                        No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page __
                                                                                                                                                 21 of ___
                                                                                                                                                        23
                 Case   9:20-bk-11486-DS
                  Santa Maria Brewing Co Inc.              Doc 30 Filed 01/28/21 Entered 01/28/21              18:07:43 Desc
                                                                                                         9:20-bk-11486-DS
     Debtor         _______________________________________________________
                    Name                                   Main Document    Page 61Case number (if known)_____________________________________
                                                                                    of 83
Pa rt 3 :           List Ot he rs t o Be N ot ifie d About Unse c ure d Cla ims


4.     List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
       assignees of claims listed above, and attorneys for unsecured creditors.
       If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.



              Name and mailing address                                                         On which line in Part 1 or Part 2 is the         Last 4 digits of
                                                                                               related creditor (if any) listed?                account number, if
                                                                                                                                                any
          Christopher Dominquez
4.1.      Klein DeNatale Goldner                                                                    3.40
                                                                                               Line _____
          4550 California Ave. 2nd Fl                                                                                                           ________________
          Bakersfield, CA, 93309                                                                    Not listed. Explain:


          Conrad Stephens
4.2.
          Stephens & Stephens LLP                                                              Line 3.62
                                                                                                    _____
          518 E. Main Street                                                                      Not listed. Explain                          ________________
          Santa Maria, CA, 93454

          FTB
4.3.                                                                                           Line _____
          PO Box 942857
          Sacramento, CA, 94257                                                                   Not listed. Explain                          ________________


          Law Offices of Jacob Verstandig
4.4.      1459 E 13th St                                                                            3.89
                                                                                               Line _____
          Brooklyn, NY, 11230                                                                                                                   ________________
                                                                                                  Not listed. Explain

          Mario Juarez Inc
41.       625 E. Chapel St.                                                                         3.81
                                                                                               Line _____
          Santa Maria, CA, 93454                                                                                                                ________________
                                                                                                  Not listed. Explain

          Matthew Taylor
4.5.      Taylor Law Offices
                                                                                                    3.56
                                                                                               Line _____
          1112 W Main St Ste 101                                                                  Not listed. Explain                          ________________
          Boise, ID, 83702

          Mercantile Adjustment Bureau LLC
4.6.      PO Box 9055
                                                                                                    3.17
                                                                                               Line _____
          Williamsville, NY, 14231-9055                                                           Not listed. Explain                          9022
                                                                                                                                                ________________



4.7.                                                                                           Line _____

                                                                                                  Not listed. Explain                          ________________



4.8.                                                                                           Line _____

                                                                                                  Not listed. Explain                          ________________



4.9.                                                                                           Line _____

                                                                                                  Not listed. Explain                          ________________



4.10.                                                                                          Line _____

                                                                                                  Not listed. Explain                          ________________



4.11.
                                                                                               Line _____

                                                                                                  Not listed. Explain                          ________________




       Official Form 206E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                                  page __     23
                                                                                                                                                                22 of ___
            Case   9:20-bk-11486-DS
             Santa Maria Brewing Co Inc.         Doc 30 Filed 01/28/21 Entered 01/28/21              18:07:43 Desc
                                                                                                 9:20-bk-11486-DS
 Debtor        _______________________________________________________
               Name                              Main Document    Page 62Case number (if known)_____________________________________
                                                                          of 83
Pa rt 4 :    T ot a l Amount s of the Priority a nd N onpriorit y Unse c ure d Cla im s


5. Add the amounts of priority and nonpriority unsecured claims.




                                                                                                        Total of claim amounts



5a. Total claims from Part 1                                                                  5a.
                                                                                                          1,600.00
                                                                                                        $_____________________________




5b. Total claims from Part 2                                                                  5b.   +     8,330,682.86
                                                                                                        $_____________________________




5c. Total of Parts 1 and 2                                                                                8,332,282.86
                                                                                              5c.       $_____________________________
   Lines 5a + 5b = 5c.




   Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                 page __     23
                                                                                                                                      23 of ___
            Case 9:20-bk-11486-DS                     Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43                                        Desc
                                                      Main Document    Page 63 of 83
 Fill in this information to identify the case:

             Santa Maria Brewing Co Inc.
 Debtor name __________________________________________________________________

                                         Central District of California
 United States Bankruptcy Court for the:______________________

                            9:20-bk-11486-DS                                 11
 Case number (If known):    _________________________                Chapter _____



                                                                                                                                         Check if this is an
                                                                                                                                            amended filing

Official Form 206G
Sc he dule G: Ex e c ut ory Cont ra c t s a nd U ne x pire d Le a se s                                                                                12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

 1. Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
         Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
       Form 206A/B).
 2. List all contracts and unexpired leases                                               State the name and mailing address for all other parties with
                                                                                          whom the debtor has an executory contract or unexpired lease
                                       823 W. Knudsen Way, Santa Maria,                  Don Sylvester
         State what the contract or    CA (storage)                                      186 Deer Run Ln
 2.1     lease is for and the nature
                                       Lessee
         of the debtor’s interest
                                                                                         Orcutt, CA, 93455
         State the term remaining
                                       Exp. 01/2023
         List the contract number of
         any government contract

                                       7625 San Luis Ave, Atascadero, CA                 Equity Trust co
         State what the contract or    93422 (storage)                                   fbo Larry Price
 2.2     lease is for and the nature
         of the debtor’s interest      Lessee                                            8930 San Gabriel Rd
                                                                                         Atascadero, CA, 93422
         State the term remaining      Exp. 7/31/21
         List the contract number of
         any government contract

                                       7930 El Camino, Atascadero, CA                     Darrell & Mary Anderson
         State what the contract or    93422 (storage)                                    60 Eagle Crest Dr
 2.3     lease is for and the nature
         of the debtor’s interest      Lessee                                             Sagle, ID, 83860

         State the term remaining      Exp. 8/31/25
         List the contract number of
         any government contract

                                       7935 San Luis Ave, Atascadero, CA                  Double Eagle Investments
         State what the contract or
 2.4                                   93422 (restaurant/brewery/distillery)              3133 Pegasus Dr.
         lease is for and the nature
         of the debtor’s interest      Lessee                                             Bakersfield, CA, 93308

         State the term remaining      Exp. 1/31/27
         List the contract number of
         any government contract

                                       115 and 109 Cuyama Lane,                           Tri M Rental Group
         State what the contract or    Nipomo, CA 93444
 2.5     lease is for and the nature
                                                                                          257 Kathleen Court
         of the debtor’s interest      Lessee                                             Santa Maria, CA, 93458

         State the term remaining      Month to Month
         List the contract number of
         any government contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                                                        1
                                                                                                                                              page 1 of ___
            Case 9:20-bk-11486-DS                     Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43                                         Desc
                                                      Main Document    Page 64 of 83
 Fill in this information to identify the case:

 Debtor name __________________________________________________________________
             Santa Maria Brewing Co Inc.

                                         Central District of California
 United States Bankruptcy Court for the:_______________________________

                            9:20-bk-11486-DS
 Case number (If known):    _________________________




                                                                                                                                          Check if this is an
                                                                                                                                             amended filing
Official Form 206H
Sc he dule H : Code bt ors                                                                                                                               12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach
the Additional Page to this page.


 1. Does the debtor have any codebtors?
        No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
       
       ✔ Yes
 2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
       creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each
       schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

        Column 1: Codebtor                                                                                Column 2: Creditor

                                                                                                                                             Check all schedules
            Name                      Mailing address                                                     Name
                                                                                                                                             that apply:

       Byron Moles                   Byron Moles
 2.1
                                     PO Box 923                                                          Kash  Capital
                                                                                                          _____________________              ✔ D
                                                                                                                                             
                                                                                                                                              E/F
                                     Santa Maria, CA 93456                                                                                    G




 2.2                                 Byron Moles
                                     PO Box 923                                                          Yellowstone   Capital
                                                                                                          _____________________              ✔ D
                                                                                                                                             
                                                                                                                                              E/F
                                     Santa Maria, CA 93456                                                                                    G
       Byron Moles



 2.3                                 Byron Moles
                                     PO Box 923                                                           Unique   Funding
                                                                                                           _____________________             ✔ D
                                                                                                                                             
                                     Santa Maria, CA 93456                                                                                    E/F
       Byron Moles                                                                                                                            G



 2.4
                                     Byron Moles
                                     PO Box 923                                                          Biz Fund LLC
                                                                                                          _____________________              ✔ D
                                                                                                                                             
                                     Santa Maria, CA 93456                                                                                    E/F
       Byron Moles                                                                                                                            G



 2.5                                 Byron Moles
                                     PO Box 923                                                          Alpha  Capital
                                                                                                          _____________________              ✔ D
                                                                                                                                             
                                                                                                                                              E/F
                                     Santa Maria, CA 93456                                                                                    G
       Byron Moles


 2.6                                 Byron Moles
                                                                                                         Ace  Funding
                                                                                                          _____________________              ✔ D
                                                                                                                                             
                                     PO Box 923
                                                                                                                                              E/F
                                     Santa Maria, CA 93456                                                                                    G
       Byron Moles




Official Form 206H                                               Schedule H: Codebtors                                                                    2
                                                                                                                                               page 1 of ___
            Case 9:20-bk-11486-DS                Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43 Desc
               Santa Maria Brewing Co Inc.       Main Document    Page 65 of 83      9:20-bk-11486-DS
Debtor         _______________________________________________________                Case number (if known)_____________________________________
               Name




            Addit iona l Pa ge if De bt or Ha s M ore Code bt ors


           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                                   Column 2: Creditor

                                                                                                                             Check all schedules
            Name                   Mailing address                                           Name
                                                                                                                             that apply:

   7
 2.___                            Byron Moles
          Byron Moles
          _____________________                                                              Business   Merchants
                                                                                              _____________________           ✔ D
                                                                                                                              
                                  PO Box 923
                                                                                                                               E/F
                                  Santa Maria, CA 93456                                                                        G




   8
 2.___                            Byron Moles
          Byron Moles
          _____________________   PO Box 923                                                 Complete
                                                                                              _____________________      ✔ DGroup Inc.
                                                                                                         Business Solutions
                                                                                                                         
                                                                                                                               E/F
                                  Santa Maria, CA 93456
                                                                                                                               G




   9
 2.___                            Byron Moles
          Byron Moles
          _____________________   PO Box 923                                                 SPG   Advance
                                                                                              _____________________            D
                                                                                                                              ✔ E/F
                                                                                                                              
                                  Santa Maria, CA 93456
                                                                                                                               G




   10
 2.___                            Byron Moles
          Byron Moles
          _____________________                                                              Michael  Early                    D
                                  PO Box 923                                                  _____________________
                                                                                                                              ✔ E/F
                                                                                                                              
                                  Santa Maria, CA 93456
                                                                                                                               G




   11
 2.___                            Byron Moles
          Byron Moles
          _____________________   PO Box 923                                                 Loan  Me
                                                                                              _____________________            D
                                                                                                                              ✔ E/F
                                                                                                                              
                                  Santa Maria, CA 93456
                                                                                                                               G




   12
 2.___                            Byron Moles
          Byron Moles
          _____________________   PO Box 923                                                 Jeff Cambell
                                                                                              _____________________            D
                                                                                                                              ✔ E/F
                                                                                                                              
                                  Santa Maria, CA 93456
                                                                                                                               G




   13
 2.___
                                  Byron Moles
          Byron Moles
          _____________________   PO Box 923                                                 Santa  Barbara Land Co LLC
                                                                                              _____________________    D
                                                                                                                              ✔ E/F
                                                                                                                              
                                  Santa Maria, CA 93456
                                                                                                                               G




 2.___
          _____________________                                                               _____________________            D
                                                                                                                               E/F
                                                                                                                               G




 Official Form 206H                                     Schedule H: Codebtors                                                    page ___
                                                                                                                                       2 of ___
                                                                                                                                             2
Case 9:20-bk-11486-DS   Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43   Desc
                        Main Document    Page 66 of 83
           Case 9:20-bk-11486-DS                       Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43                                   Desc
                                                       Main Document    Page 67 of 83

Fill in this information to identify the case:
             Santa Maria Brewing Co Inc.
Debtor name __________________________________________________________________

                                        ______________________
United States Bankruptcy Court for the: Central District of California District of _________
                                                                               (State)
Case number (If known):    9:20-bk-11486-DS
                          _________________________                                               ___________________________________________



                                                                                                                                      Check if this is an
                                                                                                                                         amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                    04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).


 Part 1:        Income



 1. Gross revenue from business

        None

            Identify the beginning and ending dates of the debtor’s fiscal year, which         Sources of revenue                  Gross revenue
            may be a calendar year                                                             Check all that apply                (before deductions and
                                                                                                                                   exclusions)

           From the beginning of the                                                            
                                                                                                ✔ Operating a business
                                                                                                                                             1,549,955.00
           fiscal year to filing date:           01/01/2020
                                            From ___________         to     Filing date                                             $_____________________
                                                   MM / DD / YYYY
                                                                                                 Other

           For prior year:                       01/01/2019
                                            From ___________         to      12/31/2019
                                                                             ___________        
                                                                                                ✔ Operating a business                       2,256,045.00
                                                   MM / DD / YYYY            MM / DD / YYYY                                         $_____________________
                                                                                                 Other
           For the year before that:             01/01/2018
                                            From ___________         to      12/31/2018
                                                                             ___________        
                                                                                                ✔ Operating a business
                                                                                                                                             3,281,168.00
                                                                                                                                    $_____________________
                                                   MM / DD / YYYY            MM / DD / YYYY
                                                                                                 Other


 2. Non-business revenue
    Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected
    from lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

        None

                                                                                               Description of sources of revenue   Gross revenue from each
                                                                                                                                   source
                                                                                                                                   (before deductions and
                                                                                                                                   exclusions)

           From the beginning of the                                                                                                              0.00
                                                                                               ___________________________
           fiscal year to filing date: From 01/01/2020
                                            ___________               to     Filing date                                           $__________________
                                                   MM / DD / YYYY



           For prior year:                  From 01/01/2019
                                                 ___________          to     12/31/2019
                                                                             ___________
                                                   MM / DD / YYYY             MM / DD / YYYY   ___________________________                        0.00
                                                                                                                                   $__________________



           For the year before that:        From 01/01/2018
                                                 ___________          to     12/31/2018
                                                                             ___________
                                                   MM / DD / YYYY             MM / DD / YYYY   ___________________________                        0.00
                                                                                                                                   $__________________




 Official Form 207                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            page 1
             Case 9:20-bk-11486-DS                 Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43                                         Desc
                                                   Main Document    Page 68 of 83
Debtor
                 Santa Maria Brewing Co Inc.
                 _______________________________________________________                                              9:20-bk-11486-DS
                                                                                               Case number (if known)_____________________________________
                 Name




 Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

 3. Certain payments or transfers to creditors within 90 days before filing this case
    List payments or transfersincluding expense reimbursementsto any creditor, other than regular employee compensation, within 90
    days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
    adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None

             Creditor’s name and address                       Dates          Total amount or value         Reasons for payment or transfer
                                                                                                            Check all that apply
     3.1.
              Double Eagle Investments                      Various dates      28,000.00                         Secured debt
             __________________________________________       ________        $_________________
             Creditor’s name
              3133 Pegasus Dr
                                                                                                                 Unsecured loan repayments
              Bakersfield, CA 93308                           ________                                           Suppliers or vendors

                                                                                                                 Services
                                                              ________                                      
                                                                                                            ✔            Other
                                                                                                                  Other ___   -
                                                                                                                            ______

     3.2.

              Equity Trust Co fbo Larry Price               Various dates
                                                             ________          18,550.04
                                                                              $_________________                 Secured debt
             __________________________________________
             Creditor’s name                                                                                     Unsecured loan repayments
              8930 San Gabriel Rd
              Atascadero, CA 93422                            ________                                           Suppliers or vendors

                                                                                                                 Services
                                                              ________                                                   Other
                                                                                                                 Other ___     -
                                                                                                                            ______


 4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
    List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
    guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
    $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)
    Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their
    relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing
    agent of the debtor. 11 U.S.C. § 101(31).

     
     ✔      None

             Insider’s name and address                        Dates          Total amount or value        Reasons for payment or transfer
     4.1.

             __________________________________________      _________       $__________________
             Insider’s name

                                                             _________

                                                             _________


             Relationship to debtor
             __________________________________________



     4.2.    __________________________________________
             Insider’s name
                                                             _________       $__________________

                                                             _________

                                                             _________




             Relationship to debtor

             __________________________________________



Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 2
             Case 9:20-bk-11486-DS                   Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43                                         Desc
                                                     Main Document    Page 69 of 83
Debtor
                 Santa Maria Brewing Co Inc.
                 _______________________________________________________                                                 9:20-bk-11486-DS
                                                                                                  Case number (if known)_____________________________________
                 Name




 5. Repossessions, foreclosures, and returns
     List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
     sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
     None
    ✔
            Creditor’s name and address                        Description of the property                                Date                Value of property
     5.1.

            __________________________________________                                                                    ______________      $___________
            Creditor’s name




     5.2.
            __________________________________________
            Creditor’s name                                                                                               _______________       $___________




 6. Setoffs

     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of
     the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a debt.
     None
    ✔
             Creditor’s name and address                          Description of the action creditor took                 Date action was        Amount
                                                                                                                          taken

             __________________________________________                                                                  _______________      $___________
             Creditor’s name




                                                                Last 4 digits of account number: XXXX– ________


  Part 3:       Legal Actions or Assignments

 7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
     List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
     was involved in any capacity—within 1 year before filing this case.

           None
             Case title                              Nature of case                           Court or agency’s name and address               Status of case
            Campbell v. Moles et al.                                                         Superior Court San Luis Obispo
     7.1.                                            civil                                                                                     
                                                                                                                                               ✔   Pending

                                                                                                                                                  On appeal

             Case number                                                                     901 Park Street                                      Concluded
                                                                                             Paso Robles, CA 93446
      20CVP0282
             _________________________________

             Case title                                                                       Court or agency’s name and address
            Santa Barbara Land v. Santa Maria                                                Superior Court Santa Barbara                      
                                                                                                                                               ✔   Pending
     7.2.
            Brewing                                                                                                                               On appeal

             Case number
                                                                                                                                                  Concluded
                                                     Civil                                   312 East Cook St. C
                                                                                             Santa Maria, CA 93454
      20CV001580
             _________________________________


Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 3
             Case 9:20-bk-11486-DS                     Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43                                           Desc
                                                       Main Document    Page 70 of 83
Debtor
                 Santa Maria Brewing Co Inc.
                 _______________________________________________________                                                  9:20-bk-11486-DS
                                                                                                    Case number (if known)_____________________________________
                 Name




 8. Assignments and receivership
     List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
     hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.
           None
             Custodian’s name and address                        Description of the property                        Value

             Paul Ready                                          Keys; access to books and records
                                                                 ______________________________________             $_____________
                                                                                                                       0.00
             __________________________________________
             Custodian’s name
             1254 Marsh Street                                   Case title                                         Court name and address
             San Luis Obispo, CA 93401
                                                                 Campbell v. Moles et al.
                                                                 ______________________________________           Superior Court San Luis Obispo
                                                                                                                  __________________________________________
                                                                                                                  Name
                                                                 Case number                                       901 Park St
                                                                                                                   Paso Robles, CA 93446
                                                                 20CVP0282
                                                                 ______________________________________
                                                                 Date of order or assignment

                                                                 10/2020
                                                                 ______________________________________

 Part 4:        Certain Gifts and Charitable Contributions

 9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value
     of the gifts to that recipient is less than $1,000
     None
    ✔
             Recipient’s name and address                        Description of the gifts or contributions                   Dates given           Value


     9.1.
            __________________________________________                                                                       _________________    $__________
            Recipient’s name


                                                                                                                             _________________    $__________




             Recipient’s relationship to debtor
             __________________________________________


            __________________________________________                                                                       _________________    $__________
     9.2. Recipient’s name



                                                                                                                             _________________    $__________




             Recipient’s relationship to debtor
             __________________________________________


 Part 5:        Certain Losses

 10. All losses from fire, theft, or other casualty within 1 year before filing this case.

     None
    ✔
             Description of the property lost and how the loss   Amount of payments received for the loss                    Date of loss        Value of property
             occurred                                            If you have received payments to cover the loss, for                            lost
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.
                                                                 List unpaid claims on Official Form 106A/B (Schedule A/B:
                                                                 Assets – Real and Personal Property).


                                                                 ___________________________________________                 _________________    $__________



Official Form 207                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 4
            Case 9:20-bk-11486-DS                   Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43                                         Desc
                                                    Main Document    Page 71 of 83
Debtor
                Santa Maria Brewing Co Inc.
               _______________________________________________________                                                   9:20-bk-11486-DS
                                                                                                  Case number (if known)_____________________________________
               Name




 Part 6:      Certain Payments or Transfers

 11. Payments related to bankruptcy
     List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before
     the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring,
     seeking bankruptcy relief, or filing a bankruptcy case.

          None

            Who was paid or who received the transfer?        If not money, describe any property transferred            Dates              Total amount or
                                                                                                                                            value

            Leslie Cohen Law PC
            __________________________________________
   11.1.                                                                                                                 12/2020
                                                                                                                         ______________        51,738.00
                                                                                                                                             $_________
            Address

            506 Santa Monica Blvd., Ste. 200
            Santa Monica, CA 90401




            Email or website address
            www.lesliecohenlaw.com
            _________________________________

            Who made the payment, if not debtor?


            __________________________________________


            Who was paid or who received the transfer?        If not money, describe any property transferred            Dates              Total amount or
                                                                                                                                            value


   11.2.    __________________________________________
                                                                                                                         ______________      $_________
            Address




            Email or website address


            __________________________________________


            Who made the payment, if not debtor?

            __________________________________________

 12. Self-settled trusts of which the debtor is a beneficiary
     List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to
     a self-settled trust or similar device.
     Do not include transfers already listed on this statement.

     
     ✔     None

            Name of trust or device                           Describe any property transferred                           Dates transfers    Total amount or
                                                                                                                          were made          value


            __________________________________________                                                                    ______________      $_________

            Trustee

            __________________________________________




Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 5
            Case 9:20-bk-11486-DS                   Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43                                          Desc
                                                    Main Document    Page 72 of 83
Debtor
                Santa Maria Brewing Co Inc.
               _______________________________________________________                                                  9:20-bk-11486-DS
                                                                                                 Case number (if known)_____________________________________
               Name




 13. Transfers not already listed on this statement

     List any transfers of money or other propertyby sale, trade, or any other meansmade by the debtor or a person acting on behalf of the debtor
     within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs.
     Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.


          None

            Who received transfer?                             Description of property transferred or payments received   Date transfer       Total amount or
                                                               or debts paid in exchange                                  was made            value


                                                           ado Debtor transferred $222,000 to escrow as part of           11/01/2019            220,000.00
   13.1.
                                                               multi-party transaction which resulted in
                                                                                                                          ________________     $_________
                                                               elimination of $1.7M liability for Debtor
            Address




            Relationship to debtor

            Business relationship only
            __________________________________________




            Who received transfer?                                                                                        ________________     $_________

   13.2.    __________________________________________

            Address




            Relationship to debtor

            __________________________________________



 Part 7:      Previous Locations

 14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

          Does not apply
            Address                                                                                             Dates of occupancy


   14.1.    1451 Fairway Drive                                                                                 From        01/2016
                                                                                                                          ____________       To   01/2020
                                                                                                                                                  ____________
            Santa Maria, CA 93455




                                                                                                               From       12/20/2017         To   11/20/2019
   14.2.    675 Clarion Court                                                                                             ____________            ____________
            San Luis Obispo, CA 93401




Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 6
            Case 9:20-bk-11486-DS                    Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43                                           Desc
                                                     Main Document    Page 73 of 83
Debtor
                 Santa Maria Brewing Co Inc.
                 _______________________________________________________                                                 9:20-bk-11486-DS
                                                                                                   Case number (if known)_____________________________________
                 Name




 Part 8:         Health Care Bankruptcies

 15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
      diagnosing or treating injury, deformity, or disease, or
      providing any surgical, psychiatric, drug treatment, or obstetric care?

     
     ✔     No. Go to Part 9.
          Yes. Fill in the information below.
            Facility name and address                        Nature of the business operation, including type of services the            If debtor provides meals
                                                             debtor provides                                                             and housing, number of
                                                                                                                                         patients in debtor’s care

   15.1.    ________________________________________                                                                                     ____________________
            Facility name


                                                             Location where patient records are maintained (if different from facility
                                                             address). If electronic, identify any service provider.                     How are records kept?


                                                                                                                                         Check all that apply:

                                                                                                                                            Electronically
                                                                                                                                            Paper

                                                             Nature of the business operation, including type of services the            If debtor provides meals
            Facility name and address                        debtor provides                                                             and housing, number of
                                                                                                                                         patients in debtor’s care

   15.2.                                                                                                                                 ____________________
            ________________________________________
            Facility name


                                                             Location where patient records are maintained (if different from facility   How are records kept?
                                                             address). If electronic, identify any service provider.

                                                                                                                                         Check all that apply:
                                                                                                                                          Electronically
                                                                                                                                         Paper

 Part 9:         Personally Identifiable Information

 16. Does the debtor collect and retain personally identifiable information of customers?

     
     ✔     No.
          Yes. State the nature of the information collected and retained. ___________________________________________________________________
                 Does the debtor have a privacy policy about that information?
                 
                    No
                    Yes
 17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other
     pension or profit-sharing plan made available by the debtor as an employee benefit?

     
     ✔     No. Go to Part 10.
          Yes. Does the debtor serve as plan administrator?
                    No. Go to Part 10.
                    Yes. Fill in below:
                        Name of plan                                                                           Employer identification number of the plan

                        _______________________________________________________________________                EIN: ___________________________________

                     Has the plan been terminated?
                           No
                           Yes



Official Form 207                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 7
            Case 9:20-bk-11486-DS                        Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43                                        Desc
                                                         Main Document    Page 74 of 83
Debtor            Santa Maria Brewing Co Inc.
                  _______________________________________________________                                                  9:20-bk-11486-DS
                                                                                                    Case number (if known)_____________________________________
                  Name




 Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

 18. Closed financial accounts
     Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
     moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions,
     brokerage houses, cooperatives, associations, and other financial institutions.

          None
            Financial institution name and address             Last 4 digits of account       Type of account            Date account was       Last balance
                                                               number                                                    closed, sold, moved,   before closing or
                                                                                                                         or transferred         transfer

   18.1.     Coast Hills
             ______________________________________                  5680
                                                                XXXX–__________                
                                                                                               ✔ Checking                03/01/2020
                                                                                                                         ___________________     $__________
                                                                                                                                                   0.00
            Name
             PO Box 200
                                                                                                Savings
             Lompoc, CA 93438                                                                   Money market
                                                                                                Brokerage
                                                                                                Other______________

   18.2.     Coast Hills
             ______________________________________                  5681
                                                                XXXX–__________                
                                                                                               ✔ Checking                03/01/2020
                                                                                                                         ___________________       0.00
                                                                                                                                                 $__________
            Name
                                                                                                Savings
             PO Box 200
             Lompoc, CA 93438                                                                   Money market
                                                                                                Brokerage
                                                                                                Other______________

 19. Safe deposit boxes
     List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.

     
     ✔     None

              Depository institution name and address           Names of anyone with access to it         Description of the contents                Does debtor
                                                                                                                                                     still have it?

             ______________________________________                                                                                                     No
            Name                                                                                                                                        Yes



                                                                Address




20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.

    
    ✔      None

              Facility name and address                         Names of anyone with access to it       Description of the contents                  Does debtor
                                                                                                                                                     still have it?

             None besides leased facilities listed in Schedule A/B and Schedule G                                                                      No
             ______________________________________
            Name
                                                                                                                                                       Yes



                                                                 Address




Official Form 207                              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 8
          Case 9:20-bk-11486-DS                     Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43                                       Desc
                                                    Main Document    Page 75 of 83
Debtor
              Santa Maria Brewing Co Inc.
              _______________________________________________________                                                 9:20-bk-11486-DS
                                                                                               Case number (if known)_____________________________________
              Name




 Part 11:       Property the Debtor Holds or Controls That the Debtor Does Not Own

 21. Property held for another
     List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in
     trust. Do not list leased or rented property.

     
     ✔   None

          Owner’s name and address                       Location of the property                   Description of the property                    Value

                                                                                                                                                  $_________
          ______________________________________
          Name




 Part 12:       Details About Environmental Information

 For the purpose of Part 12, the following definitions apply:
  Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material,
     regardless of the medium affected (air, land, water, or any other medium).
  Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
     formerly owned, operated, or utilized.
  Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant,
     or a similarly harmful substance.

 Report all notices, releases, and proceedings known, regardless of when they occurred.


 22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.


     
     ✔   No
        Yes. Provide details below.
          Case title                                 Court or agency name and address               Nature of the case                        Status of case

          _________________________________                                                                                                       Pending
                                                     _____________________________________
          Case number                                Name                                                                                         On appeal

          _________________________________                                                                                                       Concluded




 23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
     environmental law?

     
     ✔   No
        Yes. Provide details below.

         Site name and address                       Governmental unit name and address             Environmental law, if known              Date of notice


          __________________________________         _____________________________________                                                    __________
          Name                                       Name




Official Form 207                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 9
            Case 9:20-bk-11486-DS                  Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43                                         Desc
                                                   Main Document    Page 76 of 83
Debtor
                Santa Maria Brewing Co Inc.
                _______________________________________________________                                             9:20-bk-11486-DS
                                                                                             Case number (if known)_____________________________________
                Name




 24. Has the debtor notified any governmental unit of any release of hazardous material?
     
     ✔     No
          Yes. Provide details below.

           Site name and address                     Governmental unit name and address           Environmental law, if known                Date of notice


            __________________________________      ______________________________________                                                     __________
            Name                                    Name




 Part 13:          Details About the Debtor’s Business or Connections to Any Business


 25. Other businesses in which the debtor has or has had an interest
     List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
     Include this information even if already listed in the Schedules.

     
     ✔     None


            Business name and address                Describe the nature of the business                   Employer Identification number
                                                                                                           Do not include Social Security number or ITIN.

                                                                                                           EIN: ________________________
   25.1.    __________________________________
            Name                                                                                           Dates business existed



                                                                                                           From ___________              To ____________




            Business name and address                Describe the nature of the business                   Employer Identification number
   25.2.                                                                                                   Do not include Social Security number or ITIN.

                                                                                                           EIN: ________________________
            __________________________________
            Name                                                                                           Dates business existed



                                                                                                           From ___________              To ____________




            Business name and address                Describe the nature of the business                   Employer Identification number
                                                                                                           Do not include Social Security number or ITIN.

   25.3.                                                                                                   EIN: ________________________
            __________________________________
            Name
                                                                                                           Dates business existed




                                                                                                           From ___________              To ____________




Official Form 207                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 10
            Case 9:20-bk-11486-DS                      Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43                                     Desc
                                                       Main Document    Page 77 of 83
Debtor
                   Santa Maria Brewing Co Inc.
                  _______________________________________________________                                               9:20-bk-11486-DS
                                                                                                 Case number (if known)_____________________________________
                  Name




 26. Books, records, and financial statements
     26a. List    all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.

                 None
              Name and address                                                                                Dates of service


              Karen Moles                                                                                     From 01/01/2013
                                                                                                                   _______
   26a.1.     __________________________________________________________________________________
              Name
              PO Box 923, Santa Maria, CA 93456                                                                  Current
                                                                                                              To _______




              Name and address                                                                                Dates of service

              Ken Hennessee, Accountant                                                                       From 01/01/2014
                                                                                                                   _______
   26a.2.     __________________________________________________________________________________
              Name
              Nicholson & Schwartz 593 Ave of the Flags # 106, Buelton, CA 93427                                Current
                                                                                                             To _______




     26b.   List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial
            statement within 2 years before filing this case.
                 None

                    Name and address                                                                          Dates of service

                                                                                                                   10/19/2020
                    Paul Ready (receiver)                                                                     From _______
         26b.1.     ______________________________________________________________________________
                    Name                                                                                         12/15/2020
                                                                                                              To _______
                    1254 Marsh St, San Luis Obispo, CA 93401




                                                                                                              Dates of service
                    Name and address
                                                                                                                   06/01/2020
                                                                                                              From _______
         26b.2.
                    Klein DeNatale Goldner (attorneys for Campbell)
                    ______________________________________________________________________________
                    Name                                                                                         06/30/2020
                                                                                                              To _______
                    4550 California Ave 2nd Fl Bakersfield CA 93309




     26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.
                 None
                    Name and address                                                                          If any books of account and records are
                                                                                                              unavailable, explain why
                                                                                                             Firm is in possession of copies and originals of
         26c.1.     Klein DeNatale Goldner (attorneys for Campbell)
                    ______________________________________________________________________________           Debtor's financials
                    Name
                     4550 California Ave 2nd Fl Bakersfield CA 93309




Official Form 207                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            page 11
              Case 9:20-bk-11486-DS                     Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43                                    Desc
                                                        Main Document    Page 78 of 83
Debtor
                    Santa Maria Brewing Co Inc.
                    _______________________________________________________                                            9:20-bk-11486-DS
                                                                                                Case number (if known)_____________________________________
                    Name




                     Name and address                                                                        If any books of account and records are
                                                                                                             unavailable, explain why


           26c.2.    Karen Moles
                     ______________________________________________________________________________
                     Name
                      PO Box 923, Santa Maria, CA 93456




     26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
          within 2 years before filing this case.

              
              ✔     None

                     Name and address


           26d.1.    ______________________________________________________________________________
                     Name




                     Name and address



           26d.2.    ______________________________________________________________________________
                     Name




 27. Inventories

     Have any inventories of the debtor’s property been taken within 2 years before filing this case?
           No
     
     ✔      Yes. Give the details about the two most recent inventories.



               Name of the person who supervised the taking of the inventory                    Date of       The dollar amount and basis (cost, market, or
                                                                                                inventory     other basis) of each inventory

               Raw foods and goods
              Low stock, ordered as needed  daily; Byron Moles                               11/15/2020
                                                                                               _______        8,500.00
                                                                                                             $___________________
              _______________________ _______________________________________________


               Name and address of the person who has possession of inventory records


   27.1.       Byron Moles
               ______________________________________________________________________
              Name
               PO Box 923
               Santa Maria, CA 93456




Official Form 207                              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 12
            Case 9:20-bk-11486-DS                      Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43                                     Desc
                                                       Main Document    Page 79 of 83
Debtor
                Santa Maria Brewing Co Inc.
                _______________________________________________________                                              9:20-bk-11486-DS
                                                                                               Case number (if known)_____________________________________
                Name




            Name of the person who supervised the taking of the inventory                     Date of        The dollar amount and basis (cost, market, or
             Empty Cans and bottles                                                           inventory      other basis) of each inventory
            Byron Moles
            ______________________________________________________________________          11/15/2020
                                                                                              _______         $35,000 est.

            Name and address of the person who has possession of inventory records


   27.2.    Byron Moles
            ______________________________________________________________________
            Name
            PO Box 923
            Santa Maria, CA 93456



 28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other
     people in control of the debtor at the time of the filing of this case.
   Name                                      Address                                                 Position and nature of any interest    % of interest, if any
 Byron Moles                                 PO Box 923, Santa Maria, CA 93456                       CEO                                    12%______
                                                                                                                                                with Karen Moles


 Karen Moles                                 PO Box 923, Santa Maria, CA 93456                       Vice President and Secretary           12%_______
                                                                                                                                                with Byron Moles




 29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?
    ✔ No

          Yes. Identify below.
   Name                                                                                               Position and nature of any   Period during which position
                                                Address                                               interest                     or interest was held


                                                                                                                                     _________ To _________


                                                                                                                                     _________ To _________


                                                                                                                                     _________ To _________


                                                                                                                                     _________ To _________

 30. Payments, distributions, or withdrawals credited or given to insiders
     Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
     bonuses, loans, credits on loans, stock redemptions, and options exercised?
          No
     
     ✔     Yes. Identify below.
                                                                                     Amount of money or description     Dates               Reason for providing
            Name and address of recipient                                            and value of property                                  the value

   30.1.    Byron Moles                                                               43,043.24                          Various           salary
            ______________________________________________________________            _________________________         _____________
            Name
            PO Box 923
            Santa Maria, CA 93456                                                                                       _____________


                                                                                                                        _____________

            Relationship to debtor                                                                                      _____________
            CEO
            ______________________________________________________________                                              _____________
Official Form 207                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 13
Case 9:20-bk-11486-DS   Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43   Desc
                        Main Document    Page 80 of 83
          Case 9:20-bk-11486-DS                  Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43 Desc
               Santa Maria Brewing Co Inc.
                                                 Main Document    Page 81 of 83      9:20-bk-11486-DS
 Debtor Name                                                                            Case number (if known)



                                                 Continuation Sheet for Official Form 207
3) Certain payments or transfers to creditors within 90 days before filing this case

Santa Barbara Land Co                        $13,953.67                              Levy
LLC, 420 E. Carillo St.,
Santa Barbara, CA 93101

Landsberg Orora Inc.,                        $33,589.00                              Levy
1900 W University Dr Ste
101, Tempe, AZ 85281

Darrell Anderson, 60                         $12,000.00                              Other
Eagle Crest Dr, Sagle,
ID 83860


7) Legal Actions

Early v. Moles et al.

CV01-20-9280

civil

State of Idaho, Fourth Judicial

Boise, ID

Pending

-------

Pacific Petrolium v. Santa Maria Brewing

20CV03934

civil

Superior Court Santa Barbara

312 East Cook St. C, Santa Maria, CA 93454

Pending

-------


14) Previous Locations

1401 Park St., Paso                          07/2016                                 08/2020
Robles, CA 93446


27) Inventories

Finished Goods       Byron Moles                                  PO Box 923, Santa                  $36,659.00
Inventory maintained                                              Maria, CA 93456
by software; Byron
Moles; Head Brewers




  Official Form 207                             Statement of Financial Affairs for Non-Individuals
 Case 9:20-bk-11486-DS                           Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43                                               Desc
                                                 Main Document    Page 82 of 83
B2030 (Form 2030) (12/15)




                                      United States Bankruptcy Court
                                          CENTRAL
                                          CENTRAL DISTRICT
                                                  DISTRICT OF CALIFORNIA
                                                           OF CALIFORNIA
                                        _______________ District Of _______________

            SANTA MARIA
            SANTA MARIA BREWING
                        BREWING CO
                                CO INC.
                                   INC.
In re

                                                                                                         9:20-bk-11486-DS
                                                                                                Case No. ___________________
                                                                                                         9:20-bk-11486-DS

Debtor                                                                                                  11
                                                                                                Chapter ____________________
                                                                                                        11

                        DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above
     named debtor(s) and that compensation paid to me within one year before the filing of the petition in
     bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in
     contemplation of or in connection with the bankruptcy case is as follows:

                                                                                                                   51,738.00
     For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________
                                                                                                                   51,738.00

                                                                                                                 51,738.00
     Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . . . . . . . . $______________
                                                                                                                 51,738.00

                                                                                                                                        0.00
     Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________
                                                                                                                                        0.00

2.   The source of the compensation paid to me was:

           ✔ Debtor                                  Other (specify)

3.   The source of compensation to be paid to me is:

                Debtor                               Other (specify)

4.         ✔ I have not agreed to share the above-disclosed compensation with any other person unless they are
           members and associates of my law firm.

              I have agreed to share the above-disclosed compensation with a other person or persons who are not
           members or associates of my law firm. A copy of the agreement, together with a list of the names of the
           people sharing in the compensation, is attached.

5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy
     case, including:

     a.    Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to
           file a petition in bankruptcy;

     b.    Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned
           hearings thereof;
 Case 9:20-bk-11486-DS                  Doc 30 Filed 01/28/21 Entered 01/28/21 18:07:43                             Desc
                                        Main Document    Page 83 of 83
B2030 (Form 2030) (12/15)

     d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;

     e.   [Other provisions as needed]




6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:
     representation in adversary proceedings




                                                      CERTIFICATION

              I certify that the foregoing is a complete statement of any agreement or arrangement for payment to
           me for representation of the debtor(s) in this bankruptcy proceeding.

            01/28/2021
           ______________________              /s/ Leslie A. Cohen
           Date                                     Signature of Attorney

                                                LESLIE COHEN LAW PC
                                                    Name of law firm
